 



Exhibit 10.2
APACHE CORPORATION
MONEY PURCHASE RETIREMENT PLAN
Effective January 1, 2006

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



Table of Contents

         
ARTICLE I Definitions
    1  
 
       
1.1 Account
    1  
1.2 Account Owner
    1  
1.3 Affiliated Entity
    1  
1.4 Alternate Payee
    1  
1.5 Annual Addition
    1  
1.6 Code
    2  
1.7 Committee
    2  
1.8 Company
    2  
1.9 Company Contributions
    2  
1.10 Company Mandatory Contributions
    2  
1.11 Compensation
    2  
1.12 Covered Employee
    3  
1.13 Disability
    4  
1.14 Domestic Relations Order
    4  
1.15 Employee
    4  
1.16 ERISA
    4  
1.17 Five-Percent Owner
    4  
1.18 Highly Compensated Employee
    5  
1.19 Key Employee
    5  
1.20 Lapse in Apache Employment
    5  
1.21 Limitation Year
    5  
1.22 Non-Highly Compensated Employee
    5  
1.23 Non-Key Employee
    5  
1.24 Normal Retirement Age
    5  
1.25 Participant
    5  
1.26 Period of Service
    5  
1.27 Plan Year
    6  
1.28 QDRO
    6  
1.29 QJSA
    6  
1.30 QPSA
    6  
1.31 Required Beginning Date
    6  
1.32 Spouse
    6  
1.33 Termination from Service Date
    6  
1.34 Valuation Date
    6  
 
       
ARTICLE II Participation
    7  
 
       
2.1 Participation
    7  
2.2 Enrollment Procedure
    7  
 
       
ARTICLE III Contributions
    7  
 
       
3.1 Company Contributions
    7  
3.2 Participant Contributions
    8  
3.3 Return of Contributions
    8  
3.4 Limitation on Annual Additions
    8  
 
       
ARTICLE IV Interests in the Trust Fund
    9  
 
       
4.1 Participants’ Accounts
    9  
4.2 Valuation of Trust Fund
    9  
4.3 Allocation of Increase or Decrease in Net Worth
    9  
 
       
ARTICLE V Amount of Benefits
    10  
 
       
5.1 Vesting Schedule
    10  
5.2 Vesting After a Lapse in Apache Employment
    10  
5.3 Calculating Service
    11  
5.4 Forfeitures
    12  
5.5 Transfers — Portability
    13  
 
       
ARTICLE VI Distribution of Benefits
    13  
 
       
6.1 Beneficiaries
    13  
6.2 Distributable Amount
    14  
6.3 Manner of Distribution
    14  
6.5 Direct Rollover Election
    17  
 
       
ARTICLE VII Allocation of Responsibilities — Named Fiduciaries
    17  
 
       
7.1 No Joint Fiduciary Responsibilities
    17  
7.2 The Company
    18  
7.3 The Trustee
    18  
7.4 The Committee — Plan Administrator
    18  
7.5 Committee to Construe Plan
    18  
7.6 Organization of Committee
    18  
7.7 Agent for Process
    19  
7.8 Indemnification of Committee Members
    19  
7.9 Conclusiveness of Action
    19  
7.10 Payment of Expenses
    19  
 
       
ARTICLE VIII Trust Agreement — Investments
    19  
 
       
8.1 Trust Agreement
    19  
8.2 Plan Expenses
    19  
8.3 Investments
    19  
 
       
ARTICLE IX Termination and Amendment
    20  
 
       
9.1 Termination of Plan or Discontinuance of Contributions
    20  
9.2 Allocations upon Termination
    20  
9.3 Procedure Upon Termination of Plan
    20  
9.4 Amendment by Apache
    21  
 
       
ARTICLE X Plan Adoption by Affiliated Entities
    21  
 
       
10.1 Adoption of Plan
    21  
10.2 Agent of Affiliated Entity
    21  
10.3 Disaffiliation and Withdrawal from Plan
    21  
10.4 Effect of Disaffiliation or Withdrawal
    22  
10.5 Actions Upon Disaffiliation or Withdrawal.
    22  
 
       
ARTICLE XI Top-Heavy Provisions
    22  
 
       
11.1 Application of Top-Heavy Provisions
    22  

 i

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



         
11.2 Determination of Top-Heavy Status
    22  
11.3 Special Vesting Rule
    23  
11.4 Special Minimum Contribution
    23  
11.5 Change in Top-Heavy Status
    23  
 
       
ARTICLE XII Miscellaneous
    23  
 
       
12.1 Right to Dismiss Employees — No Employment Contract
    23  
12.2 Claims Procedure
    23  
12.3 Source of Benefits
    25  
12.4 Exclusive Benefit of Employees
    25  
12.5 Forms of Notices
    25  
12.6 Failure of Any Other Entity to Qualify
    25  
12.7 Notice of Adoption of the Plan
    25  
12.8 Plan Merger
    25  
12.9 Inalienability of Benefits — Domestic Relations Orders
    25  
12.10 Payments Due Minors or Incapacitated Individuals
    28  
12.11 Uniformity of Application
    28  
12.12 Disposition of Unclaimed Payments
    28  
12.13 Applicable Law
    29  
 
       
ARTICLE XIII Uniformed Services Employment and Reemployment Rights Act of 1994
    29  
 
       
13.1 General
    29  
13.2 While a Serviceman
    29  
13.3 Expiration of USERRA Reemployment Rights
    29  
13.4 Return From Uniformed Service
    30  

Appendix A — Participating Companies
Appendix B — DEKALB Energy Company / Apache Canada Ltd
Appendix C — Corporate Transactions
 ii

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



APACHE CORPORATION
MONEY PURCHASE RETIREMENT PLAN
PREAMBLE
Apache Corporation, a Delaware corporation (“Apache”), maintains this money
purchase pension plan (the “Plan”), which is intended to be qualified under Code
§401(a).
The Plan is hereby amended and restated as set forth below, effective January 1,
2006, except for those provisions that have their own specific effective dates.
Each Appendix to this Plan is a part of the Plan document. It is intended that
an Appendix will be used to (1) describe which business entities are actively
participating in the Plan, (2) describe any special participation, eligibility,
vesting, or other provisions that apply to the employees of a business entity,
(3) describe any special provisions that apply to Participants affected by a
designated corporation transaction, and (4) describe any special distribution
rules that apply to directly transferred benefits from other plans.
ARTICLE I Definitions
The following words and phrases shall have the meaning set forth below:

1.1   Account       “Account” means the account established pursuant to section
4.1.   1.2   Account Owner       “Account Owner” means a Participant who has an
Account balance, an Alternate Payee who has an Account balance, or a beneficiary
who has obtained an interest in the Account of the previous Account Owner
because of the previous Account Owner’s death.   1.3   Affiliated Entity      
“Affiliated Entity” means:

  (a)   For all purposes of the Plan except those listed in subsection (b), the
term “Affiliated Entity” means any legal entity that is treated as a single
employer with Apache pursuant to Code §414(b), §414(c), §414(m), or §414(o).    
(b)   For purposes of determining Annual Additions under section 1.5, limiting
Annual Additions to a Participant’s Account under section 3.4, and construing
the defined terms as they are used in sections 1.5 and 3.4 (such as “
Compensation” and “Employee”), the term “Affiliated Entity” means any legal
entity that is treated as a single employer with Apache pursuant to Code §414(m)
or §414(o), and any legal entity that would be an Affiliated Entity pursuant to
Code §414(b) or §414(c) if the phrase “more than 50%” were substituted for the
phrase “at least 80%” each place it occurs in Code §1563(a)(1).

1.4   Alternate Payee       “Alternate Payee” means a Participant’s Spouse,
former spouse, child, or other dependent who is recognized by a QDRO as having a
right to receive all, or a portion of, the benefits payable under this Plan with
respect to such Participant.   1.5   Annual Addition       “Annual Addition”
means the allocations to a Participant’s Account for any Limitation Year, as
described in detail below.

  (a)   Annual Additions shall include: (i) Company Contributions (except as
provided in paragraphs (b)(iii) and (b)(v)) to this Plan and Company
contributions to any other defined contribution plan maintained by the Company
or any Affiliated Entity, (ii) after-tax contributions to any other defined
contribution plan maintained by the Company or an Affiliated Entity;
(iii) elective deferrals by the Participant, pursuant to Code §401(k), to any
other defined contribution plan maintained by the Company or an

Page 1 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      Affiliated Entity; (iv) forfeitures allocated to a Participant’s Account
in this Plan and any other defined contribution plan maintained by the Company
or any Affiliated Entity (except as provided in paragraphs (b)(iii) and (b)(v)
below); (v) all amounts paid or accrued to a welfare benefit fund as defined in
Code §419(e) and allocated to the separate account (under the welfare benefit
fund) of a Key Employee to provide post-retirement medical benefits; and
(vi) contributions allocated on the Participant’s behalf to any individual
medical account as defined in Code §415(l)(2).     (b)   Annual Additions shall
not include: (i) rollovers to any defined contribution plan maintained by the
Company or an Affiliated Entity; (ii) repayments of loans made to a Participant
from a qualified plan maintained by the Company or any Affiliated Entity;
(iii) repayments of forfeitures for rehired Participants, as described in Code
§411(a)(7)(B) and §411(a)(3)(D); (iv) direct transfers of funds from one
qualified plan to any qualified plan maintained by the Company or any Affiliated
Entity; (v) repayments of forfeitures of missing individuals pursuant to section
12.12; or (vi) salary deferrals within the meaning of Code §414(u)(2)(C) or
§414(v)(6)(B).

1.6   Code       “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations and rulings in effect thereunder from time to
time.   1.7   Committee       “Committee” means the administrative committee
provided for in section 7.4.   1.8   Company       “Company” means Apache, any
successor thereto, and any Affiliated Entity that adopts the Plan pursuant to
Article X. Each Company is listed in Appendix A.   1.9   Company Contributions  
    “Company Contributions” means all contributions to the Plan made by the
Company pursuant to section 3.1 for the Plan Year.   1.10   Company Mandatory
Contributions       “Company Mandatory Contributions” means all contributions to
the Plan made by the Company pursuant to subsection 3.1(a) for the Plan Year.  
1.11   Compensation       “Compensation” means:

  (a)   Code §415 Compensation. For purposes of determining the limitation on
Annual Additions under section 3.4 and the minimum contribution under section
11.4 when the Plan is top-heavy, Compensation shall mean those amounts reported
as “wages, tips, other compensation” on Form W-2 by the Company or an Affiliated
Entity and elective contributions that are not includable in the Employee’s
income pursuant to Code §125, §132(f)(4), §402(e)(3), §402(h), §403(b), §408(p),
§414(u)(2)(C), §414(v)(6)(B), or §457. For purposes of section 3.4, Compensation
shall be measured over a Limitation Year. For purposes of section 11.4,
Compensation shall be measured over a Plan Year.     (b)   Code §414(q)
Compensation. For purposes of identifying Highly Compensated Employees and Key
Employees, Compensation shall mean those amounts reported as “wages, tips, other
compensation” on Form W-2 by the Company or an Affiliated Entity, and elective
contributions that are not includable in the Employee’s income pursuant to Code
§125, §132(f)(4), §402(e)(3), §402(h), §403(b), §408(p), §414(u)(2)(C),
§414(v)(6)(B), or §457. Compensation shall be measured over a Plan Year.
Compensation shall include only amounts paid to the Employee, and shall not
include any additional amounts accrued by the Employee.     (c)   Benefit
Compensation. For purposes of determining and allocating Company Mandatory
Contributions under paragraphs 3.1(a)(i) and 3.1(a)(ii), Compensation shall
generally mean regular compensation paid by the Company.

Page 2 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (i)   Specifically, Compensation shall include:

  (A)   Regular salary or wages,     (B)   Overtime pay,     (C)   The regular
annual bonus (unless all or a portion is excluded by the Committee before the
regular annual bonus is paid) and any other bonus designated by the Committee,  
  (D)   Salary reductions pursuant to the Apache Corporation 401(k) Savings
Plan,     (E)   Salary reductions that are excludable from an Employee’s gross
income pursuant to Code §125 or §132(f)(4), and     (F)   Amounts contributed as
salary deferrals to the Non-Qualified Retirement/Savings Plan of Apache
Corporation’.

  (ii)   Compensation shall exclude:

  (A)   Commissions,     (B)   Severance pay,     (C)   Moving expenses,     (D)
  Any gross-up of moving expenses to account for increased income or employment
taxes,     (E)   Foreign service premiums paid as an inducement to work outside
of the United States,     (F)   Credits or benefits under this Plan and credits
or benefits under the Apache Corporation 401(k) Savings Plan (except as provided
in subparagraph (i)(D)),     (G)   Other contingent compensation,     (H)   Any
amount relating to the granting of a stock option by the Company or an
Affiliated Entity, the exercise of such a stock option, or the sale or deemed
sale of any shares thereby acquired,     (I)   Contributions to any other fringe
benefit plan (including, but not limited to, overriding royalty payments or any
other exploration-related payments),     (J)   Any bonus other than (1) a
regular annual bonus not otherwise excluded by the Committee and (2) a bonus
specifically included as Compensation by the Committee, in each case pursuant to
subparagraph 1.11(c)(i)(C), and     (K)   Except as provided under subparagraph
(i)(F), any benefit accrued under, or any payment from, any nonqualified plan of
deferred compensation.

  (iii)   Compensation shall be measured over that portion of a Plan Year while
the Employee is a Covered Employee. Compensation shall include only amounts paid
to the Employee during the Plan Year, and shall not include any amounts accrued
by but not paid to the Employee during the Plan Year.

  (d)   Limit on Compensation. For purposes of calculating the minimum
contribution required in top-heavy years under subsection (a) and for all
purposes of subsection (c), the Compensation taken into account for the Plan
Year shall not exceed the dollar limit specified in Code §401(a)(17) in effect
for the Plan Year.

1.12   Covered Employee       “Covered Employee” means any Employee of the
Company, with the following exceptions.

  (a)   Any individual directly employed by an entity other than the Company
shall not be a Covered Employee, even if such individual is considered a
common-law employee of the Company or is treated as an employee of the Company
pursuant to Code §414(n).

Page 3 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (b)   An Employee shall not be a Covered Employee unless he is either based in
the U.S. or on the U.S. payroll.     (c)   An Employee included in a unit of
Employees covered by a collective bargaining agreement shall not be a Covered
Employee unless the collective bargaining agreement specifically provides for
such Employee’s participation in the Plan.     (d)   An Employee whose job is
classified as “temporary” shall be a Covered Employee only after he has worked
for the Company and Affiliated Entities for six consecutive months.     (e)   An
Employee shall not be a Covered Employee while he is classified as an “intern,”
a “consultant,” or an “independent contractor.” An Employee may be classified as
an “intern” only if he is currently enrolled (or the Company expects him to be
enrolled within the next 12 months) in a high school, college, or university. An
Employee may be classified as an intern even if he does not receive academic
course credit from his school for this employment with the Company.     (f)   An
individual who is employed pursuant to a written agreement with an agency or
other third party for a specific job assignment or project shall not be a
Covered Employee.

1.13   Disability       “Disability” means a physical or mental condition that
qualifies the Employee for long-term disability payments under Apache’s
Long-Term Disability Plan.   1.14   Domestic Relations Order       “Domestic
Relations Order” means any judgment, decree, or order (including approval of a
property settlement agreement) issued by a court of competent jurisdiction that
relates to the provisions of child support, alimony, or maintenance payments, or
marital property rights to a Participant’s Spouse, former spouse, child, or
other dependent and is made pursuant to a state domestic relations law
(including a community property law).   1.15   Employee       “Employee” means
each individual who performs services for the Company or an Affiliated Entity
and whose wages are subject to withholding by the Company or an Affiliated
Entity. The term “Employee” includes only individuals currently performing
services for the Company or an Affiliated Entity, and excludes former Employees
who are still being paid by the Company or an Affiliated Entity (whether through
the payroll system, through overriding royalty payments, through
exploration-related payments, severance, or otherwise). The term “Employee” also
includes any individual who provides services to the Company or an Affiliated
Entity pursuant to an agreement between the Company or an Affiliated Entity and
a third party that employs the individual, but only if the individual has
performed such services for the Company or an Affiliated Entity on a
substantially full-time basis for at least one year and only if the services are
performed under the primary direction or control by the Company or an Affiliated
Entity; provided, however, that if the individuals included as Employees
pursuant to the first part of this sentence constitute 20% or less of the
Non-Highly Compensated Employees of the Company and Affiliated Entities, then
any such individuals who are covered by a qualified plan that is a money
purchase pension plan that provides a nonintegrated employer contribution rate
for each participant of at least 10% of compensation, that provides for full and
immediate vesting, and that provides immediate participation for each employee
of the third party (other than those who perform substantially all of their
services for the third party and other than those whose compensation from the
third party during each of the four preceding plan years was less than $1000)
shall not be considered an Employee.   1.16   ERISA       “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and rulings in effect thereunder from time to time.   1.17   Five-Percent Owner
      “Five Percent Owner” means:

Page 4 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (a)   With respect to a corporation, any individual who owns (either directly
or indirectly according to the rules of Code §318) more than 5% of the value of
the outstanding stock of the corporation or stock processing more than 5% of the
total combined voting power of all stock of the corporation.     (b)   With
respect to a non-corporate entity, any individual who owns (either directly or
indirectly according to rules similar to those of Code §318) more than 5% of the
capital or profits interest in the entity.     (c)   An individual shall be a
Five-Percent Owner for a particular year if such individual is a Five-Percent
Owner at any time during such year.

1.18   Highly Compensated Employee       “Highly Compensation Employee” means,
for each Plan Year, an Employee who (a) was in the “top-paid group” during the
immediately preceding Plan Year and had Compensation of $80,000 (as adjusted by
the Secretary of the Treasury) or more during the immediately preceding Plan
Year, or (b) is a Five-Percent Owner during the current Plan Year, or (c) was a
Five-Percent Owner during the immediately preceding Plan Year. The term
“top-paid group” means the top 20% of Employees when ranked on the basis of
Compensation paid during the year. In determining the number of Employees in the
top-paid group, the Committee may elect to exclude Employees with less than six
(or some smaller number of) months of service at the end of the year, Employees
who normally work less than 171/2 (or some fewer number of) hours per week,
Employees who normally work less than six (or some fewer number of) months
during any year, Employees younger than 21 (or some younger age) on the last day
of the year, and Employees who are nonresident aliens who receive no earned
income (within the meaning of Code §911(d)(2)) from Apache or an Affiliated
Entity that constitutes income from sources within the United States, within the
meaning of Code §861(a)(3). Furthermore, an Employee who is a nonresident alien
who receives no earned income (within the meaning of Code §911(d)(2)) from
Apache or an Affiliated Entity that constitutes income from sources within the
United States (within the meaning of Code §861(a)(3)) during the year shall not
be in the top-paid group for that year.   1.19   Key Employee       “Key
Employee” means an individual described in Code §416(i)(1) and the regulations
promulgated thereunder.   1.20   Lapse in Apache Employment       “Lapse in
Apache Employment” has the meaning described in subsection 5.3(c).   1.21  
Limitation Year       “Limitation Year” means the calendar year.   1.22  
Non-Highly Compensated Employee       “Non-Highly Compensated Employee” means an
Employee who is not a Highly Compensated Employee.   1.23   Non-Key Employee    
  “Non-Key Employee” means an Employee who is not a Key Employee.   1.24  
Normal Retirement Age       “Normal Retirement Age” means age 65.   1.25  
Participant       “Participant” means any individual with an account balance
under the Plan except beneficiaries and Alternate Payees. The term “Participant”
shall also include any individual who has accrued a benefit pursuant to
subsection 3.1(a), but who does not yet have an Account balance.   1.26   Period
of Service       “Period of Service” has the meaning described in subsection
5.3(a).

Page 5 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



1.27   Plan Year       “Plan Year” means the 12-month period on which the
records of the Plan are kept, which shall be the calendar year.   1.28   QDRO  
    “QDRO,” which is an acronym for qualified domestic relations order, means a
Domestic Relations Order that creates or recognizes the existence of an
Alternate Payee’s right to, or assigns to an Alternate Payee the right to,
receive all or a portion of the benefits payable with respect to a Participant
under the Plan and with respect to which the requirements of Code §414(p) and
ERISA §206(d)(3) are met.   1.29   QJSA       “QJSA,” which is an acronym for
qualified joint and survivor annuity, means:

  (a)   For a married Participant, a QJSA is an annuity that will provide equal
monthly payments to the Participant for life, and if the Participant dies before
his Spouse, the surviving Spouse shall receive monthly payments for her life,
with each monthly payment equal to 50% of the monthly payment that the
Participant received before his death.     (b)   For an unmarried Participant, a
QJSA is an annuity that will provide equal monthly payments to the Participant
for life.

1.30   QPSA       “QPSA,” which is an acronym for qualified pre-retirement
survivor annuity, means an annuity that will provide equal monthly payments to
the surviving Spouse of a Participant, for the life of the surviving Spouse.  
1.31   Required Beginning Date       “Required Beginning Date” means:

  (a)   Excepted as provided in subsections (b) and (c), Required Beginning Date
means April 1 of the calendar year following the later of (i) the calendar year
in which the Participant attains age 701/2, or (ii) the calendar year in which
the Participant terminates employment with Apache and all Affiliated Entities.  
  (b)   For a Participant who is both an Employee and a Five-Percent Owner of
Apache or an Affiliated Entity, the term “Required Beginning Date” means April 1
of the calendar year following the calendar year in which the Five-Percent Owner
attains age 701/2. If an Employee older than 701/2 becomes a Five-Percent Owner,
his Required Beginning Date shall be April 1 of the calendar year following the
calendar year in which he becomes a Five-Percent Owner.     (c)   If a
Participant is rehired after his Required Beginning Date, and he is not a
Five-Percent Owner, he shall be treated upon rehire as if he has not yet had a
Required Beginning Date, with the result that his minimum required distributions
under subsection 6.4(c) will be zero until his new Required Beginning Date. His
new Required Beginning Date shall be determined pursuant to subsection (a).

1.32   Spouse       “Spouse” means the individual of the opposite sex to whom a
Participant is lawfully married according to the laws of the state of the
Participant’s domicile.   1.33   Termination from Service Date      
“Termination from Service Date” has the meaning described in subsection 5.3(b).
  1.34   Valuation Date       “Valuation Date” means the last day of each Plan
Year and any other dates as specified in section 4.2 as of which the assets of
the Trust Fund are valued at fair market value and as of which the increase or
decrease in the net worth of the Trust Fund is allocated among the Participants’
Accounts.

Page 6 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



ARTICLE II Participation

2.1   Participation.       Each Covered Employee shall be eligible to
participate in the Plan on the day he becomes a Covered Employee. A Covered
Employee shall cease to accrue benefits in the Plan on the day he ceases to be a
Covered Employee.   2.2   Enrollment Procedure.       Notwithstanding section
2.1, a Covered Employee shall not be eligible to participate in the Plan until
after completing the enrollment procedures specified by the Committee. Such
enrollment procedures may, for example, require the Covered Employee to complete
and sign an enrollment form or to complete an on-line enrollment. The Covered
Employee shall provide all information requested by the Committee, such as the
initial investment direction, the address and date of birth of the Employee, and
the name, address, and date of birth of each beneficiary of the Employee. The
Committee may require that the enrollment procedure be completed a certain
number of days prior to the date any Company Contribution is allocated to the
Covered Employee’s Account.

ARTICLE III Contributions

3.1   Company Contributions.

  (a)   Company Mandatory Contributions.

  (i)   General. For each Plan Year, the Company shall contribute to the Trust
Fund such amount of Company Mandatory Contributions as are necessary to fund the
allocations described in this subsection. The Company may elect to treat any
available forfeitures as Company Mandatory Contributions, pursuant to subsection
5.4(d).     (ii)   Regular Allocation. Each “eligible Participant” shall receive
an allocation of Company Mandatory Contributions equal to 6% of the eligible
Participant’s Compensation. For purposes of this subsection, an “eligible
Participant” is a Participant who received credit for one Hour of Service as a
Covered Employee during the Plan Year and who is employed by the Company or an
Affiliated Entity on the last day of the Plan Year.

  (b)   Miscellaneous Contributions.

  (i)   Forfeiture Restoration. The Company may make additional contributions to
the Plan to restore amounts forfeited from the Accounts of certain rehired
Participants, pursuant to section 5.4. This additional contribution shall be
required only when the available forfeitures are insufficient to restore such
forfeited amounts, as described in subsection 5.4(d).     (ii)   Top-Heavy
Contribution. The Company may make additional contributions to the Plan to
satisfy the minimum contribution required by section 11.4. The Company may elect
to use any available forfeitures for this purpose, pursuant to subsection
5.4(d).     (iii)   Missing Individuals. The Company may make additional
contributions to the Plan to restore the forfeited benefit of any missing
individual, pursuant to section 12.12. This additional contribution shall be
required only when the available forfeitures are insufficient to restore such
forfeited amounts, as described in subsection 5.4(d).     (iv)   Returning
Servicemen. The Company may make additional contributions to the Plan to provide
make-up contributions for returning servicemen, pursuant to section 13.4. The
Company may elect to use any available forfeitures for this purpose, pursuant to
subsection 5.4(d).

  (c)   Contributions Contingent on Deductibility. The Company Contributions for
a Plan Year (excluding forfeitures and contributions pursuant to paragraph
3.1(b)(iv)) shall not exceed the amount allowable as a deduction for Apache’s
taxable year ending with or within the Plan Year pursuant to Code §404. Company
Contributions (excluding contributions pursuant to paragraph 3.1(b)(iv) and any
special contributions described in any paragraph of subsection 3.1(a) after
paragraph (ii)) shall be paid to the Trustee no later than the due date
(including any extensions) for filing the Company’s federal income

Page 7 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      tax return for such year. Company Contributions shall be made without
regard to current or accumulated earnings and profits. The Company shall pay
Company Contributions to the Trust Fund in the form of cash.

3.2   Participant Contributions.       Participants may not contribute to this
Plan. The Plan does not accept rollovers or direct transfers.   3.3   Return of
Contributions.

  (a)   Mistake of Fact. Upon the request of the Company, the Trustee shall
return to the Company any Company Contribution made under a mistake of fact. The
Trustee may not return any such contribution later than one year after the
Trustee received the contribution. The amount returned shall not exceed the
excess of the amount contributed (reduced to reflect any decrease in the net
worth of the appropriate Accounts attributable thereto) over the amount that
would have been contributed without the mistake of fact. Appropriate reductions
shall be made in the Accounts of Participants to reflect the return of any
contributions previously credited to such Accounts.     (b)   Non-Deductible
Contributions. Upon the request of the Company, the Trustee shall return to the
Company any Company Contribution that is not deductible under Code §404. All
contributions under the Plan are expressly conditioned upon their deductibility
for federal income tax purposes. The amount that shall be returned shall be the
excess of the amount contributed (reduced to reflect any decrease in the net
worth of the appropriate Accounts attributable thereto) over the amount that
would have been contributed if there had not been a mistake in determining the
deduction. Appropriate reductions shall be made in the Accounts of Participants
to reflect the return of any contributions previously credited to such Accounts.
Any contribution conditioned on its deductibility shall be returned only if it
is returned within one year after it is disallowed as a deduction.     (c)  
Effect of Correction. A contribution shall be returned under subsection (a) or
(b) only to the extent that its return will not reduce the Account of a
Participant to an amount less than the balance that would have been credited to
the Participant’s Account had the contribution not been made.

3.4   Limitation on Annual Additions.

  (a)   Limit. The Annual Additions to a Participant’s Account(s) in this Plan
and to his accounts in any other defined contribution plans maintained by the
Company or an Affiliated Entity for any Limitation Year shall not exceed in the
aggregate the lesser of (i) $40,000 (as adjusted by the Secretary of the
Treasury), or (ii) 100% of the Participant’s Compensation. The limit in clause
(ii) shall not apply to any contribution for medical benefits (within the
meaning of Code §419A(f)(2)) after separation from service that is treated as an
Annual Addition.     (b)   Corrective Mechanism.

  (i)   Reduction in Annual Additions. A Participant’s Annual Additions shall be
reduced, to the extent necessary to satisfy the foregoing limits, if the Annual
Additions arose as a result of a reasonable error in estimating Compensation, as
a result of the allocation of forfeitures, or as a result of other facts and
circumstances as provided in the regulations under Code §415.     (ii)   Order
of Reduction, Multiple Plans. Apache also maintains the Apache Corporation
401(k) Savings Plan, a profit sharing plan containing a cash or deferred
arrangement. The Participant’s Annual Additions shall be reduced, to the extent
necessary, in the following order. First, to the extent that the Annual
Additions in a single plan exceed the limits of subsection (a), the Annual
Additions in that plan shall be reduced, in the order specified in that plan, to
the extent necessary to satisfy the limits of subsection (a). Then, if the
Participant has Annual Additions in more than one plan and in the aggregate they
exceed the limits of subsection (a), the Annual Additions will be reduced as
follows.

  (A)   If the Participant was eligible to participate in the Non-Qualified
Retirement/Savings Plan of Apache Corporation on the last day of the Plan Year
in which the excess Annual Addition occurred, the Annual Additions to this Plan
will be reduced before the Annual Additions to the Apache Corporation 401(k)
Savings Plan are reduced, in the order specified in that plan.

Page 8 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (B)   If the Participant was not eligible to participate in the Non-Qualified
Retirement/Savings Plan of Apache Corporation on the last day of the Plan Year
in which the excess Annual Addition occurred, the Annual Additions to the Apache
Corporation 401(k) Savings Plan shall be reduced, in the order specified in that
plan before the Annual Additions to this Plan are reduced.

  (iii)   Disposition of Excess Annual Additions. Any reduction of Company
Contributions shall be placed in a suspense account in the Trust Fund and used
to reduce future Company Contributions to the Plan. The following rules shall
apply to such suspense account: (A) no further Company Contributions may be made
if the allocation thereof would be precluded by Code §415; (B) any increase or
decrease in the net value of the Trust Fund attributable to the suspense account
shall not be allocated to the suspense account, but shall be allocated to the
Accounts; and (C) all amounts held in the suspense account shall be allocated as
of each succeeding allocation date on which forfeitures may be allocated
pursuant to subsection 5.4(d) (and may be allocated more frequently if the
Committee so directs), until the suspense account is exhausted.

ARTICLE IV Interests in the Trust Fund

4.1   Participants’ Accounts.       The Committee shall establish and maintain a
separate Account in the name of each Participant, but the maintenance of such
Accounts shall not require any segregation of assets of the Trust Fund. Each
Account shall contain the Company Contributions allocated to the Participant and
the increase or decrease in the net worth of the Trust Fund attributable to such
contributions.   4.2   Valuation of Trust Fund.

  (a)   General. The Trustee shall value the assets of the Trust Fund at least
annually as of the last day of the Plan Year, and as of any other dates
determined by the Committee, at their current fair market value and determine
the net worth of the Trust Fund. In addition, the Committee may direct the
Trustee to have a special valuation of the assets of the Trust Fund when the
Committee determines, in its sole discretion, that such valuation is necessary
or appropriate or in the event of unusual market fluctuations of such assets.
Such special valuation shall not include any contributions made by Participants
since the preceding Valuation Date, any Company Contributions for the current
Plan Year, or any unallocated forfeitures. The Trustee shall allocate the
expenses of the Trust Fund occurring since the preceding Valuation Date,
pursuant to section 8.2, and then determine the increase or decrease in the net
worth of the Trust Fund that has occurred since the preceding Valuation Date.
The Trustee shall determine the share of the increase of decrease that is
attributable to the non-separately accounted for portion of the Trust Fund and
to any amount separately accounted for, as described in subsections (b) and (c).
    (b)   Mandatory Separate Accounting. The Trustee shall separately account
for (i) any individually directed investments permitted under section 8.3, and
(ii) amounts subject to a Domestic Relations Order.     (c)   Permissible
Separate Accounting. The Trustee may separately account for the following
amounts to provide a more equitable allocation of any increase or decrease in
the net worth of the Trust Fund:

  (i)   The distributable amount of a Participant, including any amount
distributable to an Alternate Payee or to a beneficiary of a deceased
Participant; and     (ii)   Company Contributions made since the preceding
Valuation Date;     (iii)   Any other amounts for which separate accounting will
provide a more equitable allocation of the increase or decrease in the net worth
of the Trust Fund.

4.3   Allocation of Increase or Decrease in Net Worth.       The Committee
shall, as of each Valuation Date, allocate the increase or decrease in the net
worth of the Trust Fund that has occurred since the preceding Valuation Date
between the non-separately accounted for portion of the Trust Fund and the
amounts separately accounted for that are identified in subsections 4.2(b)

Page 9 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



    and 4.2(c). The increase or decrease attributable to the non-separately
accounted for portion of the Trust Fund shall be allocated among the appropriate
Accounts in the ratio that the dollar value of each such Account bore to the
aggregate dollar value of all such Accounts on the preceding Valuation Date
after all allocations and credits made as of such date had been completed. The
Committee shall then allocate any amounts separately accounted for (including
the increase or decrease in the net worth of the Trust Fund attributable to such
amounts) to the appropriate Account.

ARTICLE V Amount of Benefits

5.1   Vesting Schedule.

  (a)   General Rule. Unless subsection (b), (c), or (d) provide for faster
vesting, a Participant’s interest in his Account shall become vested in
accordance with the following schedule:

                  Period of Service   Vesting Percentage
 
  Less than 1 year     0 %
 
  At least 1 year, but less than 2 years     20 %
 
  At least 2 year, but less than 3 years     40 %
 
  At least 3 year, but less than 4 years     60 %
 
  At least 4 year, but less than 5 years     80 %
 
  5 or more years     100 %

  (b)   Full Vesting in Certain Circumstances. A Participant shall have a fully
vested and nonforfeitable interest in his Account (i) upon his Normal Retirement
Age if he is an Employee on such date, (ii) upon his death while an Employee or
while on an approved leave of absence from the Company or an Affiliated Entity,
or (iii) upon his termination of employment with the Company or an Affiliated
Entity because of a Disability.     (c)   Change of Control. The Accounts of all
Participants shall be fully vested as of the effective date of a “change in
control.” For purposes of this subsection, a “change of control” shall mean the
event occurring when a person, partnership, or corporation, together with all
persons, partnerships, or corporations acting in concert with each person,
partnership, or corporation, or any or all of them, acquires more than 20% of
Apache’s outstanding voting securities; provided that a change of control shall
not occur if such persons, partnerships, or corporations acquiring more than 20%
of Apache’s voting securities is solicited to do so by Apache’s board of
directors, upon its own initiative, and such persons, partnerships, or
corporations have not previously proposed to acquire more than 20% of Apache’s
voting securities in an unsolicited offer made either to Apache’s board of
directors or directly to the stockholders of Apache.     (d)   Plan Termination.
A Company Contributions Account shall be fully vested as described in section
9.1, which discusses the full or partial termination of the Plan.

5.2   Vesting After a Lapse in Apache Employment.

  (a)   Separate Accounts. If a Participant is rehired before incurring a
one-year Lapse in Apache Employment, he shall have only one Account, and its
vested percentage shall be determined under section 5.1. If a Participant is
rehired after incurring a one-year Lapse in Apache Employment, he shall have two
Accounts, an “old” Account for the contributions from his earlier episode of
employment, and a “new” Account for his later episode of employment. If both the
old and new Accounts are fully vested, they shall be combined into a single
Account.     (b)   Vesting of New Account. The vested percentage of the new
Account shall initially be determined based solely on the Participant’s Period
of Service after rehire. If the Participant satisfies one of the following sets
of conditions, the vested percentage of the new Account shall be determined by
aggregating his Periods of Service from both episodes of employment.

  (i)   The Participant had a vested balance in the Plan during his first
episode of employment, and he completes a one-year Period of Service after
rehire.

Page 10 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (ii)   The Participant did not have a vested balance in the Plan during his
first episode of employment, his Lapse in Apache Employment was for less than
five years, and his Period of Service after rehire is longer than the Lapse in
Apache Employment.

  (c)   Vesting of Old Account. If the Participant’s Lapse in Apache Employment
was for five years or longer, the vested percentage of the old Account shall be
based solely on the Participant’s Period of Service from his first episode of
employment. If the Participant’s Lapse in Apache Employment was for less than
five years, the vested percentage of the old Account shall be determined by
aggregating his Periods of Service from both episodes of employment.

5.3   Calculating Service.       This section is effective as of January 1,
2005.

  (a)   Period of Service.

  (i)   General. A Participant’s Period of Service prior to January 1, 2005
shall be determined according to the provisions of the Plan in effect when the
service was rendered. A Participant’s Period of Service begins on the date he
first begins to perform duties as an Employee for which he is entitled to
payment, and ends on his Termination From Service Date. In addition, a
Participant’s Period of Service also includes the period between his Termination
From Service Date and the day he again begins to perform duties for the Company
or an Affiliated Entity for which he is entitled to payment, but only if such
period is less than one year in duration.     (ii)   Additional Rules. The
service-crediting provisions in this paragraph are more generous than required
by the Code.

  (A)   Leased Employees. For vesting purposes only, the Plan shall treat an
individual as an Employee if he satisfies all the requirements specified in Code
§414(n)(2) for being a leased employee of Apache’s or an Affiliated Entity’s,
except for the requirement of having performed such services for at least one
year.     (B)   Approved Leave. If the Employee is absent from the Company or
Affiliated Entity for more than one year because of an approved leave of absence
(either with or without pay) for any reason (including, but not limited to, jury
duty) and the Employee returns to work at or prior to the expiration of his
leave of absence, no Termination From Service Date will occur during the leave
of absence.     (C)   Servicemen. See Article XIII for special provisions that
apply to Servicemen.     (D)   Corporate Transactions. See Appendix C for
instances in which a new Employee’s Period of Service includes his prior
employment with another company.     (E)   Contractors. If an “eligible
contractor” becomes an Employee, his Period of Service shall include his
previous continuous service as an eligible contractor, excluding any service
provided before 2003. An “eligible contractor” is an individual who
(A) performed services for Apache or an Affiliated Entity on a substantially
full-time basis in the capacity of an independent contractor (for federal income
tax purposes); (B) became an Employee within a month of ceasing to be an
independent contractor working full-time for Apache or an Affiliated Entity; and
(C) notified the Plan of his prior service as an independent contractor within
two months of becoming an Employee (or, if later, by February 28, 2006).

  (b)   Termination From Service Date.

  (i)   Usual Rule. If the Employee quits, is discharged, retires, or dies, his
Termination From Service Date occurs on the last day the Employee performs
services for the Company or an Affiliated Entity, except for an Employee who
incurs a Disability, in which case his Termination From Service Date does not
occur, even if he quits, until the earlier of the one-year anniversary of the
date his Disability or the date he recovers from his Disability.     (ii)  
Other Absences. If an Employee is absent from the Company and Affiliated
Entities for any reason other than a quit, discharge, or retirement, his
“Termination From Service Date” is the

Page 11 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      earlier of (A) the date he quits, is discharged, retires, or dies, or
(B) one year from the date the Employee is absent from the Company or Affiliated
Entity for any other reason (such as vacation, holiday, sickness, disability,
leave of absence, or temporary lay-off), with the following exception. If the
Employee is absent from the Company or Affiliated Entity because of parental
leave (which includes only the pregnancy of the Employee, the birth of the
Employee’s child, the placement of a child with the Employee in connection with
adoption of such child by the Employee, or the caring for such child immediately
following birth or placement) on the first anniversary of the day the Employee
was first absent, his Termination From Service Date does not occur until the
second anniversary of the day he was first absent (and the period between the
first and second anniversaries of the day he was first absent shall not be
counted in his Period of Service).

  (c)   Lapse in Apache Employment. A Lapse in Apache Employment means the
period commencing on an individual’s Termination from Service Date and ending on
the date he again begins to perform services as an Employee.

5.4   Forfeitures.

  (a)   Exceptions to the Vesting Rules. The following rules supersede the
vesting rules of section 5.1.

  (i)   Excess Annual Additions. Annual Additions to a Participant’s Accounts
and any increase or decrease in the net worth of the Participant’s Accounts
attributable to such Annual Additions may be reduced to satisfy the limits
described in section 3.4. Any reduction shall be used as specified in section
3.4.     (ii)   Missing Individuals. A missing individual’s vested Accounts may
be forfeited as of the last day of any Plan Year, as provided in section 13.12.
Any such forfeiture shall be used as specified in subsection (d).

  (b)   Regular Forfeitures. A Participant’s non-vested interest in his Account
shall be forfeited at the end of the Plan Year in which the Participant
terminates employment. Any such forfeiture shall be used as specified in
subsection (d).     (c)   Restoration of Forfeitures.

  (i)   Missing Individuals. The forfeiture of a missing individual’s
Account(s), as described in section 13.12, shall be restored to such individual
if the individual makes a claim for such amount.     (ii)   Regular Forfeitures.

  (A)   Rehire Within 5 Years. If a Participant is rehired before incurring a
five-year Lapse in Apache Employment, and the Participant has received a
distribution of his entire vested interest in his Account (with the result that
he forfeited his non-vested interest in such Account), then the exact amount of
the forfeiture shall be restored to his Account. All the rights, benefits, and
features available to the Participant when the forfeiture occurred shall be
available with respect to the restored forfeiture. If such a Participant again
terminates employment prior to becoming fully vested in his Account, the vested
portion of his Account shall be determined by applying the vested percentage
determined under section 5.1 to the sum of (x) and (y), then subtracting
(y) from such sum, where: (x) is the value of his Account as of the Valuation
Date immediately following his most recent termination of employment; and (y) is
the amount previously distributed to the Participant on account of the prior
termination of employment.     (B)   Rehire After 5 Years. If a Participant is
rehired after incurring a five-year Lapse in Apache Employment, then no amount
forfeited from his Account shall be restored to his Account.

  (iii)   Method of Forfeiture Restoration. Forfeitures that are restored shall
be accomplished by an allocation of the forfeitures under subsection (d) or by a
special Company Contribution pursuant to paragraph 3.1(b)(i).

Page 12 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (d)   Use of Forfeitures. The Committee shall decide how forfeitures are used.
Forfeitures may be used (i) to restore Accounts as described in subsection (c),
(ii) to pay those expenses of the Plan that are properly payable from the Trust
Fund and that are not paid by the Company or Account Owners or charged to
Accounts, or (iii) as any Company Contribution.

5.5   Transfers — Portability.       If any other employer adopts this or a
similar money purchase pension plan and enters into a reciprocal agreement with
the Company that provides that (a) the transfer of a Participant from such
employer to the Company (or vice versa) shall not be deemed a termination of
employment for purposes of the plans, and (b) service with either or both
employers shall be credited for purposes of vesting under both plans, then the
transferred Participant’s Account shall be unaffected by the transfer, except,
if deemed advisable by the Committee, it may be transferred to the trustee of
the other plan.

ARTICLE VI Distribution of Benefits

6.1   Beneficiaries.

  (a)   Designating Beneficiaries. Each Account Owner shall file with the
Committee a designation of the beneficiaries and contingent beneficiaries to
whom the distributable amount (determined pursuant to section 6.2) shall be paid
in the event of the Account Owner’s death. In the absence of an effective
beneficiary designation as to any portion of the distributable amount after a
Participant dies, such amount shall be paid to the Participant’s surviving
Spouse, or, if none, to his estate. In the absence of an effective beneficiary
designation as to any portion of the distributable amount after any
non-Participant Account Owner dies, such amount shall be paid to the Account
Owner’s estate. The Account Owner may change a beneficiary designation at any
time and without the consent of any previously designated beneficiary.     (b)  
Special Rule for Married Participants. If the Account Owner is a married
Participant, his Spouse shall be the sole beneficiary unless the Spouse has
consented to the designation of a different beneficiary. To be effective, the
Spouse’s consent must be in writing, witnessed by a notary public, and filed
with the Committee. The Spouse must also consent to waive the QPSA with respect
to the benefits payable to another beneficiary, as described in subsection (c).
The Spouse cannot revoke her consent to waive the QPSA. Any spousal consent
shall be effective only as to the Spouse who signed the consent.     (c)  
Waiver of QPSA.

  (i)   General. In order for the QPSA to be waived, the Participant must be
provided with an explanation of the QPSA and then elect to waive the QPSA (which
the Participant may do by naming a beneficiary other than his Spouse) and the
Spouse must consent to the Participant’s election.     (ii)   Spouse’s Consent.
The Spouse’s consent must be in writing. The Spouse’s signature must be
witnessed by a Committee representative of by a notary public. The Spouse must
acknowledge the effect of the consent. The Spouse may limit her consent to a
specific beneficiary or may allow the Participant to thereafter designate a
different beneficiary. The Spouse may limit her consent to a specific form of
benefit. (The Spouse’s consent is not needed if the Spouse cannot be located or
in certain other special circumstances identified in IRS guidance of general
applicability.)     (iii)   Timing of Waiver. The Participant may waive the
QPSA, or revoke the QPSA waiver, at any time; however, if the Participant elects
to waive the QPSA, with the consent of his Spouse, before the first day of the
Plan Year in which the Participant attains age 35, the waiver shall become
invalid on the first day of the Plan Year in which the Participant attains age
35.     (iv)   Explanation. The Committee shall provide the Participant with a
written explanation that describes the terms and conditions of the QPSA, the
Participant’s right to choose another beneficiary, the rights of the
Participant’s Spouse to insist upon a QPSA, the Participant’s right to revoke
his election, and such other information as may be required under IRS guidance
of general applicability. The written explanation must be provided within the
following time

Page 13 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      limits. If the Participant terminates employment prior to age 35, the
explanation must be provided within the period beginning one year before and
ending one year after the termination of employment. If the Participant
terminates employment on or after age 35, the explanation must be provided
within the one of the following periods (whichever period ends last): (i) the
period beginning on the first day of the Plan Year in which the Participant
attains age 32 and ending on the last day of the Plan Year in which the
Participant attains age 34; (ii) the period beginning one year before, and
ending one year after, the Participant first becomes eligible to participate in
the Plan; and (iii) the period beginning one year before, and ending one year
after, a married Participant is fully or partially vested in his Account (which
will normally occur either when the Participant gets married or when the
Participant completes a one-year Period of Service).

  (d)   Special Rule for Divorces. If an Account Owner has designated his spouse
as a primary or contingent beneficiary, and the Account Owner and spouse later
divorce (or their marriage is annulled), then the former spouse will be treated
as having pre-deceased the Account Owner for purposes of interpreting a
beneficiary designation form completed prior to the divorce or annulment. This
subsection (d) will apply only if the Committee is informed of the divorce or
annulment before payment to the former spouse is authorized.     (e)  
Disclaimers. Any individual or legal entity who is a beneficiary may disclaim
all or any portion of his interest in the Plan, provided that the disclaimer
satisfies the requirements of Code §2518(b) and applicable state law. The legal
guardian of a minor or legally incompetent person may disclaim for such person.
The personal representative (or the individual or legal entity acting in the
capacity of the personal representative according to applicable state law) may
disclaim on behalf of a beneficiary who has died. The amount disclaimed shall be
distributed as if the disclaimant had predeceased the individual whose death
caused the disclaimant to become a beneficiary.

6.2   Distributable Amount.       The distributable amount of a Participant’s
Account is the vested portion of the Account, reduced by any amount that is
payable to an Alternate Payee pursuant to section 12.9. Furthermore, the
Committee may temporarily suspend or limit distributions (by reducing the
distributable amount), as explained in subsections 12.9(e), 12.9(g), or 12.9(h),
(a) when the Committee is informed that a QDRO affecting the Participant’s
Accounts is in process or may be in process, (b) while the Committee believes
that the Plan may have a cause of action against the Participant, or (c) when
the Plan has notice of a lien or other claim against the Participant’s Accounts.
  6.3   Manner of Distribution.

  (a)   Participants. This subsection shall apply to distributions to
Participants.

  (i)   Form of Distribution. The distributable amount shall be paid in the form
of either a single payment or a QJSA, except that a distribution of a small
account under subsection 6.4(d) shall be paid in the form of a single payment.
The distribution to a Participant shall be in the form of a QJSA unless the
Participant elects a single payment and, if the Participant is married, his
Spouse consents to the single payment.     (ii)   Consent of Participant and
Spouse.

  (A)   General. Except as provided in subparagraph (B), a distribution shall
not be made unless the Participant consents to the timing of the distribution.
If the Participant is married and chooses a single payment, the Participant’s
Spouse must consent to both the form of payment and the time of the payment,
except as provided in subparagraph (B).     (B)   Exceptions to General Rule.
The consent of the Participant is not required, nor is the consent of a married
Participant’s Spouse required, for distributions of small amounts pursuant to
subsection 6.4(d) or for the distribution of an annuity upon the Participant’s
Required Beginning Date, as described in subsection 6.4(c).

  (iii)   Method of Spouse’s Consent. The consent of a Participant’s Spouse must
be in writing. The consent is not valid unless the Committee has provided the
written explanation described in

Page 14 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      paragraph (iv). The Spouse must acknowledge the affect of his consent. The
Spouse’s consent must be witnessed by a Committee member or by a notary public.
The Spouse may limit his consent to a specific beneficiary or may allow the
Participant to thereafter designate a different beneficiary. The Spouse may
limit his consent to a specific form of benefit. (The Spouse’s consent is not
needed if the Spouse cannot be located or in certain other special circumstances
identified in IRS guidance.)     (iv)   Distribution Procedure.

  (A)   General. The Committee shall provide the Participant with a written
explanation that contains the information required by the Code and Treasury
Regulations, as explained in subparagraph (B). The timing of the explanation,
the consent, and the distribution are discussed in subparagraph (C). The
Participant may revoke his election at any time before the distribution is
processed.     (B)   Contents of Explanation. The information in the explanation
shall include, at a minimum, the terms and conditions of the QJSA, the
Participant’s right to elect a single payment in lieu of a QJSA, the effect of
the Participant electing a single payment in lieu of a QJSA, the right of the
Participant’s Spouse to insist upon a QJSA, the Participant’s right to revoke
his distribution election, and such other information as may be required under
IRS guidance of general applicability.     (C)   Timing. The explanation shall
be provided no more than 90 days before the annuity starting date. The
explanation shall be provided no fewer than 30 days before the annuity starting
date, unless all the following conditions are satisfied (1) the Participant
affirmatively elects a single sum distribution (and the Participant’s Spouse, if
any, consents), (2) the explanation mentions that the Participant has a right to
at least 30 days to consider whether to waive the QJSA and consent to a single
sum, and (3) the Participant is permitted to revoke an affirmative distribution
election until the annuity starting date (or, if later, the 8th day after the
Participant is provided with the explanation).     (D)   Annuity Starting Date.
The annuity starting date, for a single sum payment, is the date the payment is
processed, which may be any business day. The annuity starting date for a QJSA
is the day as of which the annuity payments begin. The annuity starting date for
an annuity must be the first day of a month, must occur on or after the
Participant’s termination of employment or 65th birthday, must occur after the
date the explanation is provided, but may precede the date the Participant
provides any affirmative distribution election. In any event, the first payment
from the annuity shall not precede the 8th day after the explanation is
provided.

  (b)   Beneficiaries. The distributable amount that is left to a beneficiary
shall be paid, at the election of the beneficiary, in the form of a single
payment, installments (for non-Spouse beneficiaries), or an annuity (for Spouse
beneficiaries), as described in subsection 6.4(e).     (c)   Alternate Payees.
If the Alternate Payee is not the Participant’s Spouse or former spouse, the
amount assigned to the Alternate Payee shall be paid in the form of a single
payment. If the Alternate Payee is the Participant’s Spouse or former spouse,
then unless the next sentence applies, the amount assigned to an Alternate Payee
shall be paid, at the election of the Alternate Payee or as specified in the
QDRO, in the form of either a single payment or an annuity for the life of the
Alternate Payee. If the amount assigned to the Alternate Payee is $5,000 or less
(calculated in accordance with the applicable Treasury regulations), then the
Alternate Payee shall receive a single sum distribution.     (d)   Annuities. If
the distribution is to be in the form of an annuity, the Plan shall purchase an
annuity contract that satisfies the requirements specified in the Plan and in
Code §401(a)(11) and §417, and shall distribute such contract to the
distributee. The payments under an annuity shall begin as soon as
administratively practicable after the annuity contract is distributed. The
payments shall remain constant for the duration of the annuity, except for a
QJSA where the Spouse outlives the Participant, in which case the payments are
halved when the Participant dies.

Page 15 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



6.4   Time of Distribution.

  (a)   Earliest Date of Distribution. Unless an earlier distribution is
permitted by subsection (b) or required by subsection (c), the earliest date
that a Participant may elect to receive a distribution is as follows.

  (i)   Termination of Employment or Disability. A Participant may elect to
receive a distribution as soon as practicable after he terminates employment or
incurs a Disability.     (ii)   During Employment. A Participant may obtain a
distribution while an Employee only if he has attained Normal Retirement Age.
After Normal Retirement Age, and while an Employee, the Participant may withdraw
all or any portion of his Account. The minimum withdrawal shall be $1,000 or, if
less, the balance of the Account. Only two withdrawals are permitted each Plan
Year under this paragraph. After an Employee’s Required Beginning Date,
subsection (c) shall apply instead of this paragraph.

  (b)   Alternate Earliest Date of Distribution. Notwithstanding subsection (a),
unless a Participant elects otherwise, his distribution shall commence no later
than 60 days after the close of the latest of: (i) the Plan Year in which the
Participant attains Normal Retirement Age; (ii) the Plan Year in which occurs
the tenth anniversary of the year in which the Participant commenced
participation in the Plan; and (iii) the Plan Year in which the Participant
terminates employment with the Company and Affiliated Entities. If a Participant
does not affirmatively elect a distribution, he shall be deemed to have elected
to defer the distribution to a date later than that specified in the preceding
sentence.     (c)   Latest Date of Distribution. The entire distributable amount
shall be distributed to a Participant (i) in a single payment no later than his
Required Beginning Date, or (ii) in a QJSA with payments beginning no later than
his Required Beginning Date. The payment will be in the form of a QJSA unless
the Participant elects a single payment and, if the Participant is married, his
Spouse consents to the single payment.     (d)   Small Amounts. This section is
effective as of March 28, 2005.

  (i)   $1000 or Less. If the value of the nonforfeitable portion of a
Participant’s Account is $1,000 or less at any time after the Participant’s
termination of employment, the Participant shall receive a single payment of the
distributable amount as soon as administratively practicable, provided that the
value is $1,000 or less when the distribution is processed.     (ii)   $1000 to
$5000. If paragraph (i) does not apply and the value of the nonforfeitable
portion of a Participant’s Account is $5,000 or less on any date after his
termination of employment, then as soon as practicable the Plan shall pay the
distributable amount to an individual retirement account or annuity within the
meaning of Code §408(a) or §408(b) (collectively, an “IRA”) for the Participant,
unless the Participant affirmatively elects to receive the distribution directly
or to have it paid in a direct rollover under section 6.5. The Committee shall
select the trustee or custodian of the IRA as well as how the IRA shall be
invested initially. The Plan shall notify the Participant (A) that the
distribution has been made to an IRA and can be transferred to another IRA, (B)
of the identity and contact information of the trustee or custodian of the IRA
into which the distribution is made, and (C) of such other information as
required to comply with Code §401(a)(31)(B)(i).     (iii)   Date Account Valued.
The Committee may elect to check the value of the Participant’s Account on an
occasional (rather than a daily) basis, to determine whether to apply the
provisions of this subsection.

  (e)   Distribution Upon Participant’s Death.

  (i)   Small Accounts. If the value of the nonforfeitable portion of a
Participant’s Account is $5,000 or less at any time after the Participant’s
death and before any beneficiary elects to receive a distribution under this
subsection, then each beneficiary shall each receive a single payment of his
share of the distributable amount as soon as administratively practicable,
provided that the aggregate value is $5,000 or less when the distribution is
processed. The Committee may elect to check the value of the Participants’
Accounts on an occasional (rather than a daily) basis to determine whether to
apply the provisions of this subsection.

Page 16 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (ii)   Larger Accounts. If paragraph (i) does not apply, then each beneficiary
may elect to have his distributable amount distributed at any time after the
Participant’s death, within the following guidelines. The forms of permitted
distribution are a lump sum, annual installments, and, for Spouse beneficiaries
only, a QPSA. No distribution shall be processed until the beneficiary’s
identity as a beneficiary is established. The entire distributable amount shall
be distributed by the last day of the calendar year containing the fifth
anniversary of the Participant’s death; if a Spouse beneficiary elects a QPSA,
the annuity contract shall be distributed by the last day of the calendar year
containing the fifth anniversary of the Participant’s death. A beneficiary who
elects installments may elect to accelerate any or all remaining payments. In
addition, if the Participant was a Five-Percent Owner who began to receive the
minimum required distributions under subsection (c), the distribution to each
beneficiary must be made at least as rapidly as required by the method used to
calculate the minimum required distributions that was in effect when the
Five-Percent Owner died.

  (f)   Alternate Payee. Distributions to Alternate Payees and their
beneficiaries shall be made as specified in section 12.9.

6.5   Direct Rollover Election.

  (a)   General Rule. A Participant, an Alternate Payee who is the Spouse or
former Spouse of the Participant, or a surviving Spouse of a deceased
Participant (collectively, the “distributee”) may direct the Trustee to pay all
or any portion of his “eligible rollover distribution” to an “eligible
retirement plan” in a “direct rollover.” This direct rollover option is not
available to other Account Owners (non-Spouse beneficiaries and Alternate Payees
who are not the Spouse or former Spouse of the Participant). Within a reasonable
period of time before an eligible rollover distribution, the Committee shall
inform the distributee of this direct rollover option, the appropriate
withholding rules, other rollover options, the options regarding income
taxation, and any other information required by Code §402(f). The distributee
may waive the usual 30-day waiting period before receiving a distribution, and
elect to receive his distribution as soon as administratively practicable after
completing and filing his distribution election.     (b)   Definition of
Eligible Rollover Distribution. An eligible rollover distribution is any
distribution or in-service withdrawal other than (i) distributions required
under Code §401(a)(9), (ii) distributions of amounts that have already been
subject to federal income tax, other than a direct transfer to another
retirement plan that meets the requirements of Code §401(a) or §403(a), or to an
individual retirement account or annuity described in Code §408(a) or §408(b),
(iii) installment payments in a series of substantially equal payments made at
least annually and (A) made over a specified period of ten or more years,
(B) made for the life or life expectancy of the distributee, or (C) made for the
joint life or joint life expectancy of the distributee and his designated
beneficiary, (iv) a distribution to satisfy the limits of Code §415, or (v) any
other actual or deemed distribution specified in IRS guidance of general
applicability issued under Code §402(c).     (c)   Definition of Eligible
Retirement Plan. An eligible retirement plan is an individual retirement account
or annuity described in Code §408(a) or §408(b), an annuity plan described in
Code §403(a), an annuity contract described in Code §403(b), an eligible plan
under Code §457(b) that is maintained by an eligible employer described in Code
§457(e)(1)(A) (which generally includes state and local governments), or the
qualified trust of a defined contribution plan described in Code §401(a), that
accepts eligible rollover distributions.     (d)   Definition of Direct
Rollover. A direct rollover is a payment by the Trustee to the eligible
retirement plan specified by the distributee.

ARTICLE VII Allocation of Responsibilities — Named Fiduciaries

7.1   No Joint Fiduciary Responsibilities.       Trustee(s) and the Committee
shall be the named fiduciaries under the Plan and Trust agreement and shall be
the only named fiduciaries thereunder. The fiduciaries shall have only the
responsibilities specifically allocated to them herein or in the Trust
agreement. Such allocations are intended to be mutually exclusive

Page 17 of 31

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



    and there shall be no sharing of fiduciary responsibilities. Whenever one
named fiduciary is required by the Plan or Trust agreement to follow the
directions of another named fiduciary, the two named fiduciaries shall not be
deemed to have been assigned a shared responsibility, but the responsibility of
the named fiduciary giving the directions shall be deemed his sole
responsibility, and the responsibility of the named fiduciary receiving those
directions shall be to follow them insofar as the instructions are on their face
proper under applicable law.   7.2   The Company.       The Company shall be
responsible for: (a) making Company Contributions; (b) certifying to the Trustee
the names and specimen signatures of the members of the Committee acting from
time to time; (c) keeping accurate books and records with respect to its
Employees and the appropriate components of each Employee’s Compensation and
furnishing such data to the Committee; (d) selecting agents and fiduciaries to
operate and administer the Plan and Trust; (e) appointing an investment manager
if it determines that one should be appointed; and (f) reviewing periodically
the performance of such agents, managers, and fiduciaries.   7.3   The Trustee.
      The Trustee shall be responsible for: (a) the investment of the Trust Fund
to the extent and in the manner provided in the Trust agreement; (b) the custody
and preservation of Trust assets delivered to it; and (c) the payment of such
amounts from the Trust Fund as the Committee shall direct.   7.4   The Committee
— Plan Administrator.       The board of directors of Apache shall appoint an
administrative Committee consisting of no fewer than three individuals who may
be, but need not be, Participants, officers, directors, or Employees of the
Company. If the board of directors does not appoint a Committee, Apache shall
act as the Committee under the Plan. The members of the Committee shall hold
office at the pleasure of the board of directors and shall service without
compensation. The Committee shall be the Plan’s “administrator” as defined in
section 3(16)(A) of ERISA. It shall be responsible for establishing and
implementing a funding policy consistent with the objectives of the Plan and
with the requirements of ERISA. This responsibility shall include establishing
(and revising as necessary) short-term and long-term goals and requirements
pertaining to the financial condition of the Plan, communicating such goals and
requirements to the persons responsible for the various aspects of the Plan
operations, and monitoring periodically the implementation of such goals and
requirements. The Committee shall publish and file or cause to be published and
filed or disclosed all reports and disclosures required by federal or state
laws.   7.5   Committee to Construe Plan.

  (a)   The Committee shall administer the Plan and shall have all discretion,
power, and authority necessary for that purpose, including, but not by way of
limitation, the full and absolute discretion and power to interpret the Plan, to
determine the eligibility, status, and rights of all individuals under the Plan,
and in general to decide any dispute and all questions arising in connection
with the Plan. The Committee shall direct the Trustee concerning all
distributions from the Trust Fund, including the purchase of annuity contracts,
in accordance with the provisions of the Plan, and shall have such other powers
in the administration of the Trust Fund as may be conferred upon it by the Trust
agreement. The Committee shall maintain all Plan records except records of the
Trust Fund.     (b)   The Committee may adjust the Account of any Participant,
in order to correct errors and rectify omissions, in such manner as the
Committee believes will best result in the equitable and nondiscriminatory
administration of the Plan.

7.6   Organization of Committee.       The Committee shall adopt such rules as
it deems desirable for the conduct of its affairs and for the administration of
the Plan. It may appoint agents (who need not be members of the Committee) to
whom it may delegate such powers as it deems appropriate, except that the
Committee shall determine any dispute. The Committee may make its determinations
with or without meetings. It may authorize one or more of its members or agents
to sign instructions, notices, and determinations on its behalf. If a Committee
decision or action affects a small number of Participants including a Committee
member, then such Committee member

Page 18 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



    shall not participate in the Committee decision or action. The action of a
majority of the disinterested Committee members shall constitute the action of
the Committee.   7.7   Agent for Process.       Apache’s Vice President, General
Counsel, and Secretary shall be the agents of the Plan for service of all
process.   7.8   Indemnification of Committee Members.       The Company shall
indemnify and hold the members of the Committee, and each of them, harmless from
the effects and consequences of their acts, omissions, and conduct in their
official capacities, except to the extent that the effects and consequences
thereof shall result from their own willful misconduct, breach of good faith, or
gross negligence in the performance of their duties. The foregoing right of
indemnification shall not be exclusive of the rights to which each such member
may be entitled as a matter of law.   7.9   Conclusiveness of Action.       Any
action taken by the Committee on matters within the discretion of the Committee
shall be conclusive, final and binding upon all participants in the Plan and
upon all persons claiming any rights hereunder, including Alternate Payees and
beneficiaries.   7.10   Payment of Expenses.       The members of the Committee
shall serve without compensation but the Company shall pay their reasonable
expenses. The compensation or fees of accountants, counsel, and other
specialists and any other costs of administering the Plan or Trust Fund may be
paid by the Company or Account Owners or may be charged to the Trust Fund, to
the extent permissible under the provisions of ERISA.

ARTICLE VIII Trust Agreement — Investments

8.1   Trust Agreement.       Apache has entered into a Trust agreement to
provide for the holding, investment, and administration of the funds of the
Plan. The Trust agreement shall be part of the Plan, and the rights and duties
of any individual under the Plan shall be subject to all terms and provisions of
the Trust agreement.   8.2   Plan Expenses.

  (a)   General. Except as provided in subsection (b), (i) all taxes upon or in
respect of the Plan and Trust shall be paid out of Plan assets, and all expenses
of administering the Plan and Trust shall be paid out of Plan assets, to the
extent permitted by law and to the extent such taxes and expenses are not paid
by the Company or an Account Owner, and (ii) the Committee shall have full
discretion to determine how each tax or expense that is not paid by the Company
shall be paid and the Committee shall have full discretion to determine how each
tax or expense that is paid out of Plan assets shall be allocated. No fiduciary
shall receive any compensation for services rendered to the Plan if the
fiduciary is being compensated on a full time basis by the Company or an
Affiliated Entity.     (b)   Individual Expenses. To the extent not paid by the
Company or an Account Owner, all expenses of individually directed transactions,
including without limitation the Trustee’s transaction fee, brokerage
commissions, transfer taxes, interest on insurance policy loans, and any taxes
and penalties that may be imposed as a result of an individual’s investment
direction, shall be assessed against the Account of the Account Owner directing
such transactions.

8.3   Investments.

  (a)   §404(c) Plan. The Plan is intended to be a plan described in ERISA
§404(c). To the extent that an Account Owner exercises control over the
investment of his Accounts, no person who is a fiduciary shall be liable for any
loss, or by reason of any breach, that is the direct and necessary result of the
Account Owner’s exercise of control.     (b)   Directed Investments. Accounts
shall be invested, upon the direction of each Account Owner made in a manner
acceptable to the Committee, in any one or more of a series of investment funds
designated

Page 19 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      by the Committee or to the extent permitted by the Committee in a
brokerage arrangement. The funds available for investment and the principal
features thereof, including a general description of the investment objectives,
the risk and return characteristics, and the type and diversification of the
investment portfolio of each fund, shall be communicated to the Account Owners
in the Plan from time to time. Any changes in such funds shall be immediately
communicated to all Account Owners.     (c)   Absence of Directions. To the
extent that an Account Owner fails to affirmatively direct the investment of his
Accounts, the Committee shall direct the Trustee in writing concerning the
investment of such Accounts. The Committee shall act by majority vote. Any
dissenting member of the Committee shall, having registered his dissent in
writing, thereafter cooperate to the extent necessary to implement the decision
of the Committee.     (d)   Change in Investment Directions. Account Owners may
change their investment directions, with respect to the investment of new
contributions and with respect to the investment of existing amounts allocated
to Accounts, on any business day, subject to any restrictions and limitations
imposed by the Trustee, investment funds, or brokerage arrangement. The
Committee shall establish procedures for giving investment directions, which
shall be in writing and communicated to Account Owners.

ARTICLE IX Termination and Amendment

9.1   Termination of Plan or Discontinuance of Contributions.       Apache
expects to continue the Plan indefinitely, but the continuance of the Plan and
the payment of contributions are not assumed as contractual obligations. Apache
may terminate the Plan or discontinue contributions at any time. Upon the
termination of the Plan, each Participant’s Account shall become fully vested.
Upon the partial termination of the Plan, the Accounts of all affected
Participants shall become fully vested. The only Participants who are affected
by a partial termination are those whose employment with the Company or
Affiliated Entity is terminated as a result of the corporate event causing the
partial termination; Employees terminated for cause and those who leave
voluntarily are not affected by a partial termination.   9.2   Allocations upon
Termination.       Upon the termination or partial termination of the Plan, the
Committee shall promptly notify the Trustee of such termination. The Trustee
shall promptly determine, in the manner prescribed in section 4.2, the net worth
of the Trust Fund. The Trustee shall advise the Committee of any increase or
decrease in such net worth that has occurred since the preceding Valuation Date.
The Committee shall allocate, in the manner described in section 4.3, among the
remaining Plan Accounts, in the manner described in Articles III, IV, and V, any
Company Contributions or forfeitures occurring since the preceding Valuation
Date.   9.3   Procedure Upon Termination of Plan.       If the Plan has been
terminated or partially terminated, then, after the allocations required under
section 9.2 have been completed, the Trustee shall distribute or transfer the
Accounts of affected Account Owners as follows.

  (a)   No Other Plan. If the Company and Affiliated Entities are not treated,
pursuant to the Treasury Regulations under Code §401(k), as maintaining another
“alternative defined contribution plan,” the Trustee shall distribute each
Account Owner’s Account in a single payment, after complying with the
requirements of section 6.5. For purposes of this section only, an “alternative
defined contribution plan” means a defined contribution plan that is not an
employee stock ownership plan within the meaning of Code §4975(e)(7) or
§409(a)), a simplified employee pension within the meaning of Code §408(k), a
SIMPLE IRA within the meaning of Code §408(p), a plan or contract that satisfies
the requirements of Code §403(b), or a plan described in Code §457(b) or
§457(f).     (b)   Other Plan Maintained. If the Company and Affiliated Entities
are treated, pursuant to the Treasury Regulations under Code §401(k), as
maintaining another “alternative defined contribution plan,” the Trustee shall
(i) distribute the Accounts of each non-Participant Account Owner in a single
payment, after complying with the requirements of section 6.5, and (ii) transfer
the Account of each Participant to an alternative defined contribution plan. All
the rights, benefits, features, and distribution

Page 20 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      restrictions with respect to the transferred amounts shall continue to
apply to the transferred amounts unless a change is permitted pursuant to
applicable IRS guidance of general applicability.     (c)   Form of Payment. A
transfer made pursuant to this section may be in cash, in kind, or partly in
cash and partly in kind. Any distribution made pursuant to this section shall be
in cash. After all such distributions or transfers have been made, the Trustee
shall be discharged from all obligation under the Trust; no Participant, Spouse,
Alternate Payee, or beneficiary who has received any such distribution, or for
whom any such transfer has been made, shall have any further right or claim
under the Plan or Trust.

9.4   Amendment by Apache.

  (a)   Amendment. Apache may at any time amend the Plan in any respect, without
prior notice, subject to the following limitations. No amendment shall be made
that would have the effect of vesting in the Company any part of the Trust Fund
or of diverting any part of the Trust Fund to purposes other than for the
exclusive benefit of Account Owners. The rights of any Account Owner with
respect to contributions previously made shall not be adversely affected by any
amendment. No amendment shall reduce or restrict, either directly or indirectly,
the accrued benefit (within the meaning of Code §411(d)(6)) to any Account Owner
before the amendment, except as permitted by the Code or IRS guidance of general
applicability.     (b)   Amendment to Vesting Schedule. If the vesting schedule
is amended, each Participant with at least three Years of Service may elect,
within the period specified in the following sentence after the adoption of the
amendment, to have his nonforfeitable percentage computed under the Plan without
regard to such amendment. The period during which the election may be made shall
commence with the date the amendment is adopted and shall end on the latest of:
(i) 60 days after the amendment is adopted; (ii) 60 days after the amendment
becomes effective; or (iii) 60 days after the Participant is issued written
notice of the amendment by the Company or Committee. Furthermore, no amendment
shall decrease the nonforfeitable percentage, measured as of the later of the
date the amendment is adopted or effective, of any Account Owner’s Account.    
(c)   Procedure. Each amendment shall be in writing. Each amendment shall be
approved by Apache’s board of directors or by an officer of Apache who has the
authority to amend the Plan. Each amendment shall be executed by an officer of
Apache who has the authority to execute the amendment.

ARTICLE X Plan Adoption by Affiliated Entities

10.1   Adoption of Plan.       Apache may permit any Affiliated Entity to adopt
the Plan and Trust for its Employees. Thereafter, such Affiliated Entity shall
deliver to the Trustee a certified copy of the resolutions or other documents
evidencing its adoption of the Plan and Trust.   10.2   Agent of Affiliated
Entity.       By becoming a party to the Plan, each Affiliated Entity appoints
Apache as its agent with authority to act for the Affiliated Entity in all
transactions in which Apache believes such agency will facilitate the
administration of the Plan. Apache shall have the sole authority to amend and
terminate the Plan.   10.3   Disaffiliation and Withdrawal from Plan.

  (a)   Disaffiliation. Any Affiliated Entity that has adopted the Plan and
thereafter ceases for any reason to be an Affiliated Entity shall forthwith
cease to be a party to the Plan.     (b)   Withdrawal. Any Affiliated Entity
may, by appropriate action and written notice thereof to Apache, provide for the
discontinuance of its participation in the Plan. Such withdrawal from the Plan
shall not be effective until the end of the Plan Year.

Page 21 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



10.4   Effect of Disaffiliation or Withdrawal.       If at the time of
disaffiliation or withdrawal, the disaffiliating or withdrawing entity, by
appropriate action, adopts a substantially identical plan that provides for
direct transfers from this Plan, then, as to Account Owners associated with such
entity, no plan termination shall have occurred; the new plan shall be deemed a
continuation of this Plan for such Account Owners. In such case, the Trustee
shall transfer to the trustee of the new plan all of the assets held for the
benefit of Account Owners associated with the disaffiliating or withdrawing
entity, and no forfeitures or acceleration of vesting shall occur solely by
reason of such action. Such payment shall operate as a complete discharge of the
Trustee, and of all organizations except the disaffiliating or withdrawing
entity, of all obligations under this Plan to Account Owners associated with the
disaffiliating or withdrawing entity. A new plan shall not be deemed
substantially identical to this Plan if it provides slower vesting than this
Plan. Nothing in this section shall authorize the divesting of any vested
portion of a Participant’s Account.   10.5   Actions Upon Disaffiliation or
Withdrawal.

  (a)   Distribution or Transfer. If an entity disaffiliates from Apache or
withdraws from the Plan and the provisions of section 10.4 are not followed,
then the following rules apply to the Account of an Account Owner associated
with the disaffiliating or withdrawing entity. The Account Owner’s Account shall
remain in this Plan until a distribution is processed under the usual rules of
Article VI, unless the disaffiliating or withdrawing entity maintains another
qualified plan that accepts direct transfers from this Plan, in which case the
Committee may transfer the Account Owner’s Account to the disaffiliating or
withdrawing entity’s plan without the consent of the Account Owner.     (b)  
Form of Payment. A transfer made pursuant to this section may be in cash, in
kind, or partly in cash and partly in kind. Any distribution made pursuant to
this section shall be in cash. After such distribution or transfer has been
made, no Account Owner who has received any such distribution, or for whom any
such transfer has been made, shall have any further right or claim under the
Plan or Trust.

ARTICLE XI Top-Heavy Provisions

11.1   Application of Top-Heavy Provisions.       The provisions of this
Article XII shall be applicable only if the Plan becomes “top-heavy” as defined
below for any Plan Year. If the Plan becomes “top-heavy” for a Plan Year, the
provisions of this Article XII shall apply to the Plan effective as of the first
day of such Plan Year and shall continue to apply to the Plan until the Plan
ceases to be “top-heavy” or until the Plan is terminated or otherwise amended.  
11.2   Determination of Top-Heavy Status.       The Plan shall be considered
“top-heavy” for a Plan Year if, as of the last day of the prior Plan Year, the
aggregate of the Account balances (as calculated according to the regulations
under Code §416) of Key Employees under this Plan (and under all other plans
required or permitted to be aggregated with this Plan) exceeds 60% of the
aggregate of the Account balances (as calculated according to the regulations
under Code §416) in this Plan (and under all other plans required or permitted
to be aggregated with this Plan) of all current Employees and all former
Employees who terminated employment within one year of the last day of the prior
Plan Year. This ratio shall be referred to as the “top-heavy ratio.” For
purposes of determining the account balance of any Participant, (a) the balance
shall be determined as of the last day of the prior Plan Year, (b) the balance
shall also include any distributions to the Participant during the one-year
period ending on the last day of the prior Plan Year, and (c) the balance shall
also include, for distributions made for a reason other than separation from
service or death or disability, any distributions to the Participant during the
five-year period ending on the last day of the prior Plan Year. This shall also
apply to distributions under a terminated plan that, if it had not been
terminated, would have been required to be included in an aggregation group. The
Account balances of a Participant who had once been a Key Employee, but who is
not a Key Employee during the Plan Year, shall not be taken into account. The
following plans must be aggregated with this Plan for the top-heavy test: (a) a
qualified plan maintained by the Company or an Affiliated Entity in which a Key
Employee participated during this Plan Year or during the previous four Plan
Years and (b) any other qualified plan maintained by the Company or an
Affiliated Entity that enables this Plan or any plan

Page 21 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



    described in clause (a) to meet the requirements of Code §401(a)(4) or §410.
The following plans may be aggregated with this Plan for the top-heavy test: any
qualified plan maintained by the Company or an Affiliated Entity that, in
combination with the Plan or any plan required to be aggregated with this Plan
when testing this Plan for top-heaviness, would satisfy the requirements of Code
§401(a)(4) and §410. If one or more of the plans required or permitted to be
aggregated with this Plan is a defined benefit plan, a Participant’s “account
balance” shall mean the present value of the Participant’s accrued benefit. If
the aggregation group includes more than one defined benefit plan, the same
actuarial assumptions shall be used with respect to each such defined benefit
plan. The foregoing top-heavy ratio shall be computed in accordance with the
provisions of Code §416(g), together with the regulations and rulings
thereunder.   11.3   Special Vesting Rule.       Unless section 5.1 provides for
faster vesting, the Participant’s Account shall vest in accordance with the
following schedule during any top-heavy Plan Year:

      Period of Service   Vesting Percentage
Less than 2 years
  0%
At least 2 years, but less than 3 years
  20%
At least 3 years, but less than 4 years
  40%
At least 4 years, but less than 5 years
  60%
At least 5 years, but less than 6 years
  80%
6 or more years
  100%

11.4   Special Minimum Contribution.       Notwithstanding the provisions of
section 3.1, in every top-heavy Plan Year, a minimum allocation is required for
each Non-Key Employee who both (a) performed one or more hours of service as a
Covered Employee during the Plan Year, and (b) was an Employee on the last day
of the Plan Year. The minimum allocation shall be a percentage of each Non-Key
Employee’s Compensation. The percentage shall be the lesser of 3% or the largest
percentage obtained for any Key Employee by dividing his Annual Additions (to
this Plan and any other plan aggregated with this Plan) for the Plan Year by his
Compensation for the Plan Year. If the Participant participates in both this
Plan and the Apache Corporation 401(k) Savings Plan, then the Participant’s
minimum allocation to this Plan shall be reduced by any allocation of company
contributions (or forfeitures treated as company contributions) that he receives
in that plan for the Plan Year.   11.5   Change in Top-Heavy Status.       If
the Plan ceases to be a “top-heavy” plan as defined in this Article XII, and if
any change in the benefit structure, vesting schedule, or other component of a
Participant’s accrued benefit occurs as a result of such change in top-heavy
status, the nonforfeitable portion of each Participant’s benefit attributable to
Company Contributions shall not be decreased as a result of such change. In
addition, each Participant with at least a three-year Period of Service on the
date of such change may elect to have the nonforfeitable percentage computed
under the Plan without regard to such change in status. The period during which
the election may be made shall commence on the date the Plan ceases to be a
top-heavy plan and shall end on the later of (a) 60 days after the change in
status occurs, (b) 60 days after the change in status becomes effective, or
(c) 60 days after the Participant is issued written notice of the change by the
Company or the Committee.

ARTICLE XII Miscellaneous

12.1   Right to Dismiss Employees — No Employment Contract.       The Company
and Affiliated Entities may terminate the employment of any employee as freely
and with the same effect as if this Plan were not in existence. Participation in
this Plan by an employee shall not constitute an express or implied contract of
employment between the Company or an Affiliated Entity and the employee.   12.2
  Claims Procedure.

  (a)   General. Each claim for benefits shall be processed in accordance with
the procedures that are established by the Committee. The procedures shall
comply with the guidelines specified in this section. The Committee may delegate
its duties under this section.

Page 23 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (b)   Representatives. A claimant may appoint a representative to act on his
behalf. The Plan shall only recognize a representative if the Plan has received
a written authorization signed by the claimant and on a form prescribed by the
Committee, with the following exceptions. The Plan shall recognize a claimant’s
legal representative, once the Plan is provided with documentation of such
representation. If the claimant is a minor child, the Plan shall recognize the
claimant’s parent or guardian as the claimant’s representative. Once an
authorized representative is appointed, the Plan shall direct all information
and notification regarding the claim to the authorized representative and the
claimant shall be copied on all notifications regarding decisions, unless the
claimant provides specific written direction otherwise.     (c)   Extension of
Deadlines. The claimant may agree to an extension of any deadline that is
mentioned in this section that applies to the Plan. The Committee or the
relevant decision-maker may agree to an extension of any deadline that is
mentioned in this section that applies to the claimant.     (d)   Fees. The Plan
may not charge any fees to a claimant for utilizing the claims process described
in this section.     (e)   Filing a Claim. A claim is made when the claimant
files a claim in accordance with the procedures specified by the Committee. Any
communication regarding benefits that is not made in accordance with the Plan’s
procedures will not be treated as a claim.     (f)   Initial Claims Decision.
The Plan shall decide a claim within a reasonable time up to 90 days after
receiving the claim. The Plan shall have a 90-day extension, but only if the
Plan is unable to decide within 90 days for reasons beyond its control, the Plan
notifies the claimant of the special circumstances requiring the need for the
extension by the 90th day after receiving the claim, and the Plan notifies the
claimant of the date by which the Plan expects to make a decision.     (g)  
Notification of Initial Decision. The Plan shall provide the claimant with
written notification of the Plan’s full or partial denial of a claim, reduction
of a previously approved benefit, or termination of a benefit. The notification
shall include a statement of the reason(s) for the decision; references to the
plan provision(s) on which the decision was based; a description of any
additional material or information necessary to perfect the claim and why such
information is needed; a description of the procedures and deadlines for appeal;
a description of the right to obtain information about the appeal procedures;
and a statement of the claimant’s right to sue.     (h)   Appeal. The claimant
may appeal any adverse or partially adverse decision. To appeal, the claimant
must follow the procedures specified by the Committee. The appeal must be filed
within 60 days of the date the claimant received notice of the initial decision.
If the appeal is not timely and properly filed, the initial decision shall be
the final decision of the Plan. The claimant may submit documents, written
comments, and other information in support of the appeal. The claimant shall be
given reasonable access at no charge to, and copies of, all documents, records,
and other relevant information.     (i)   Appellate Decision. The Plan shall
decide the appeal of a claim within a reasonable time of no more than 60 days
from the date the Plan receives the claimant’s appeal. The 60-day deadline shall
be extended by an additional 60 days, but only if the Committee determines that
special circumstances require an extension, the Plan notifies the claimant of
the special circumstances requiring the need for the extension by the 60th day
after receiving the appeal, and the Plan notifies the claimant of the date by
which the Plan expects to make a decision. If an appeal is missing any
information from the claimant that is needed to decide the appeal, the Plan
shall notify the claimant of the missing information and grant the claimant a
reasonable period to provide the missing information. If the missing information
is not timely provided, the Plan shall deny the claim. If the missing
information is timely provided, the 60-day deadline (or 120-day deadline with
the extension) for the Plan to make its decision shall be increased by the
length of time between the date the Plan requested the missing information and
the date the Plan received it.     (j)   Notification of Decision. The Plan
shall provide the claimant with written notification of the Plan’s appellate
decision (positive or adverse). The notification of any adverse or partially
adverse decision shall include a statement of the reason(s) for the decision;
reference to the plan provision(s) on which the decision was based; a statement
of the claimant’s right to sue; and a statement that the claimant is

Page 24 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      entitled to receive, free of charge and upon request, reasonable access to
and copies of all documents, records, and other information relevant to the
claim.     (k)   Discretionary Authority. The Committee shall have total
discretionary authority to determine eligibility, status, and the rights of all
individuals under the Plan and to construe any and all terms of the Plan.

12.3   Source of Benefits.       All benefits payable under the Plan shall be
paid solely from the Trust Fund, and the Company and Affiliated Entities assume
no liability or responsibility therefor.   12.4   Exclusive Benefit of
Employees.       It is the intention of the Company that no part of the Trust,
other than as provided in sections 3.3, 8.2, and 12.9 hereof and the Trust
Agreement, ever to be used for or diverted for purposes other than for the
exclusive benefit of Participants, Alternate Payees, and their beneficiaries,
and that this Plan shall be construed to follow the spirit and intent of the
Code and ERISA.   12.5   Forms of Notices.       Wherever provision is made in
the Plan for the filing of any notice, election, or designation by a
Participant, Spouse, Alternate Payee, or beneficiary, the action of such
individual may be evidenced by the execution of such form as the Committee may
prescribe for the purpose. The Committee may also prescribe alternate methods
for filing any notice, election, or designation (such as telephone
voice-response or e-mail).   12.6   Failure of Any Other Entity to Qualify.    
  If any entity adopts this Plan but fails to obtain or retain the qualification
of the Plan under the applicable provisions of the Code, such entity shall
withdraw from this Plan upon a determination by the Internal Revenue Service
that it has failed to obtain or retain such qualification. Within 30 days after
the date of such determination, the assets of the Trust Fund held for the
benefit of the Employees of such entity shall be separately accounted for and
disposed of in accordance with the Plan and Trust.   12.7   Notice of Adoption
of the Plan.       The Company shall provide each of its Employees with notice
of the adoption of this Plan, notice of any amendments to the Plan, and notice
of the salient provisions of the Plan prior to the end of the first Plan Year. A
complete copy of the Plan shall also be made available for inspection by
Employees and Account Owners.   12.8   Plan Merger.       If this Plan is merged
or consolidated with, or its assets or liabilities are transferred to, any other
qualified plan of deferred compensation, each Participant shall be entitled to
receive a benefit immediately after the merger, consolidation, or transfer that
is equal to or greater than the benefit the Participant would have been entitled
to receive immediately before the merger, consolidation, or transfer if this
Plan had then been terminated.   12.9   Inalienability of Benefits — Domestic
Relations Orders.

  (a)   General. Except as provided in subsection 6.1(e), relating to
disclaimers, and subsections (b), (g), and (h) below, no Account Owner shall
have any right to assign, alienate, transfer, or encumber his interest in any
benefits under this Plan, nor shall such benefits be subject to any legal
process to levy upon or attach the same for payment of any claim against any
such Account Owner.     (b)   QDRO Exception. Subsection (a) shall apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant pursuant to a Domestic Relations Order unless such
Domestic Relations Order is a QDRO, in which case the Plan shall make payment of
benefits in accordance with the applicable requirements of any such QDRO.    
(c)   QDRO Requirements. In order to be a QDRO, the Domestic Relations Order
must satisfy the requirements of Code §414(p) and ERISA §206(d)(3). In
particular, the Domestic Relations Order: (i) must specify the name and the last
known mailing address of the Participant; (ii) must specify the name and mailing
address of each Alternate Payee covered by the order; (iii) must specify either
the

Page 25 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      amount or percentage of the Participant’s benefits to be paid by the Plan
to each such Alternate Payee, or the manner in which such amount or percentage
is to be determined; (iv) must specify the number of payments or period to which
such order applies; (v) must specify each plan to which such order applies;
(vi) may not require the Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan, subject to the provisions of
subsection (f); (vii) may not require the Plan to provide increased benefits
(determined on the basis of actuarial value); and (viii) may not require the
payment of benefits to an Alternate Payee if such benefits have already been
designated to be paid to another Alternate Payee under another order previously
determined to be a QDRO.     (d)   QDRO Payment Rules. In the case of any
payment before an Employee has separated from service, a Domestic Relations
Order shall not be treated as failing to meet the requirements of subsection
(c) solely because such order requires that payment of benefits be made to an
Alternate Payee (i) on or after the dates specified in subsection (f), (ii) as
if the Employee had retired on the date on which such payment is to begin under
such order (but taking into account only the Account balance on such date), and
(iii) in any form in which such benefits may be paid under the Plan to the
Employee. For purposes of this subsection, the Account balance as of the date
specified in the QDRO shall be the vested portion of the Employee’s Account on
such date.     (e)   QDRO Review Procedures and Suspension of Benefits. The
Committee shall establish reasonable procedures to determine the qualified
status of Domestic Relations Orders and to administer distributions under QDROs.
Such procedures shall be in writing and shall permit an Alternate Payee to
designate a representative to receive copies of notices. The Committee may
temporarily suspend distributions and withdrawals from the Participant’s
Accounts, except to the extent necessary to make the required minimum
distributions under Code §401(a)(9), when the Committee receives a Domestic
Relations Order or a draft of such an order that affects the Participant’s
Accounts or when one or the following individuals informs the Committee, orally
or in writing, that a QDRO is in process or may be in process: the Participant,
a prospective Alternate Payee, or counsel for the Participant or a prospective
Alternate Payee. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect. The procedures may allow the
Participant to receive such distributions and withdrawals from the Plan, subject
to the rules of Article VI, as are consented to in writing by all prospective
Alternate Payees identified in the Domestic Relations Order or, in the absence
of a Domestic Relations Order, as are consented to in writing by the prospective
Alternate Payee(s) who informed the Committee that a QDRO was in process or may
be in process. When the Committee receives a Domestic Relations Order it shall
promptly notify the Participant and each Alternate Payee of such receipt and
provide them with copies of the Plan’s procedures for determining the qualified
status of the order. Within a reasonable period after receipt of a Domestic
Relations Order, the Committee shall determine whether such order is a QDRO and
notify the Participant and each Alternate Payee of such determination. During
any period in which the issue of whether a Domestic Relations Order is a QDRO is
being determined (by the Committee, by a court of competent jurisdiction, or
otherwise), the Committee shall separately account for the amounts payable to
the Alternate Payee if the order is determined to be a QDRO. If the order (or
modification thereof) is determined to be a QDRO within 18 months after the date
the first payment would have been required by such order, the Committee shall
pay the amounts separately accounted for (plus any interest thereon) to the
individual(s) entitled thereto. However, if the Committee determines that the
order is not a QDRO, or if the issue as to whether such order is a QDRO has not
been resolved within 18 months after the date of the first payment would have
been required by such order, then the Committee shall pay the amounts separately
accounted for (plus any interest thereon) to the individual(s) who would have
been entitled to such amounts if there had been no order. Any determination that
an order is a QDRO that is made after the close of the 18-month period shall be
applied prospectively only. If the Plan’s fiduciaries act in accordance with
fiduciary provision of ERISA in treating a Domestic Relations Order as being (or
not being) a QDRO or in taking action in accordance with this subsection, then
the Plan’s obligation to the Participant and each Alternate Payee shall be
discharged to the extent of any payment made pursuant to the acts of such
fiduciaries.

Page 26 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (f)   Rights of Alternate Payee. The Alternate Payee shall have the following
rights under the Plan:

  (i)   Small Accounts. If the value of the nonforfeitable portion of an
Alternate Payee’s Account is $5,000 or less, the Alternate Payee shall receive a
single payment of the distributable amount as soon as practicable, provided that
the value is $5,000 or less when the distribution is processed. The Committee
may elect to check the value of the Alternate Payee’s Account on an occasional
(rather than a daily) basis, to determine whether this paragraph applies.    
(ii)   Single Payment or Annuity. This paragraph applies only if paragraph
(i) does not apply. The only form of payment available to an Alternate Payee who
is not the Spouse or former Spouse of the Participant is a single payment of the
distributable amount (measured at the time the payment is processed). An
Alternate Payee who is the Spouse or former Spouse of the Participant may choose
between a single payment of the distributable amount or an annuity. If the
Alternate Payee is awarded more than the distributable amount, the Alternate
Payee shall initially receive a distribution of the distributable amount, with
additional distributions made as soon as administratively convenient after more
of the amount awarded to the Alternate Payee becomes distributable.     (iii)  
Timing of Distribution. This paragraph applies only if paragraph (i) does not
apply. Subject to the limits imposed by this paragraph, the Alternate Payee may
choose (or the QDRO may specify) the date of the distribution. The distribution
to the Alternate Payee may occur at any time after the Committee determines that
the Domestic Relations Order is a QDRO and before the Participant’s Required
Beginning Date (unless the order is determined to be a QDRO after the
Participant’s Required Beginning Date, in which case the distribution to the
Alternate Payee shall be made as soon as administratively practicable after the
order is determined to be a QDRO).     (iv)   Death of Alternate Payee. The
Alternate Payee may designate one or more beneficiaries, as specified in section
6.1. When the Alternate Payee dies, the Alternate Payee’s beneficiary shall
receive a complete distribution of the distributable amount in a single payment
as soon as administratively convenient.     (v)   Investing. An Alternate Payee
may direct the investment of his Account pursuant to section 8.3.     (vi)  
Claims. The Alternate Payee may bring claims against the Plan pursuant to
section 12.2.

  (g)   Exception for Misconduct towards the Plan. Subsection (a) shall not
apply to any offset of a Participant’s benefits against an amount that the
Participant is ordered or required to pay to the Plan if the following
conditions are met.

  (i)   The order or requirement to pay must arise (A) under a judgment of
conviction for a crime involving the Plan, (B) under a civil judgment (including
a consent order or decree) entered by a court in an action brought in connection
with a violation (or alleged violation) of part 4 of subtitle B of title I of
ERISA, or (C) pursuant to a settlement agreement between the Secretary of Labor
and the Participant, or a settlement agreement between the Pension Benefit
Guaranty Corporation and the Participant, in connection with a violation (or
alleged violation) of part 4 of subtitle B of title I of ERISA by a fiduciary or
any other person.     (ii)   The judgment, order, decree, or settlement
agreement must expressly provide for the offset of all or part of the amount
ordered or required to be paid to the Plan against the Participant’s benefits
provided under the Plan.     (iii)   If the Participant is married at the time
at which the offset is to be made, (A) either the Participant’s Spouse must have
already waived his right to a QPSA and QJSA or the Participant’s Spouse must
consent in writing to such offset with such consent witnessed by a notary public
or representative of the Plan (or it is established to the satisfaction of a
Plan representative that such consent may not be obtained by reason of
circumstances described in Code §417(a)(2)(B)), or (B) the Participant’s Spouse
is ordered or required in such judgment, order, decree, or settlement to pay an
amount to the Plan in connection with a violation of part 4 of subtitle B of
title I of ERISA, or (C) in such judgment, order, decree, or settlement, the
Participant’s Spouse retains the right to receive a survivor annuity under a
qualified joint and

Page 27 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



survivor annuity pursuant to Code §401(a)(11)(A)(i) and under a qualified
preretirement survivor annuity provided pursuant to Code §401(a)(11)(A)(ii). The
value of the Spouse’s survivor annuity in subparagraph (C) shall be determined
as if the Participant terminated employment on the date of the offset, there was
no offset, the Plan permitted commencement of benefits only on or after Normal
Retirement Age, the Plan provided only the “minimum-required qualified joint and
survivor annuity,” and the amount of the qualified preretirement survivor
annuity under the Plan is equal to the amount of the survivor annuity payable
under the “minimum-required qualified joint and survivor annuity.” For purposes
of this paragraph only, the “minimum-required qualified joint and survivor
annuity” is the qualified joint and survivor annuity which is the actuarial
equivalent of the Participant’s accrued benefit (within the meaning of Code
§411(a)(7)) and under which the survivor annuity is 50% of the amount of the
annuity which is payable during the joint lives of the Participant and his
Spouse.

      The Committee may temporarily suspend distributions and withdrawals from a
Participant’s Account, except to the extent necessary to make the required
minimum distributions under Code §401(a)(9), when the Committee has reason to
believe that the Plan may be entitled to an offset of the Participant’s benefits
described in this subsection. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect.     (h)   Exception for Federal
Liens. Subsection (a) shall not apply to the enforcement of a federal tax levy
made pursuant to Code §6331, the collection by the United States on a judgment
resulting from an unpaid tax assessment, or any debt or obligation that is
permitted to be collected from the Plan under federal law (such as the Federal
Debt Collection Procedures Act of 1977). The Committee may temporarily suspend
distributions and withdrawals from an Account, except to the extent necessary to
make the required minimum distributions under Code §401(a)(9), when the
Committee has reason to believe that such a federal tax levy or other obligation
has or will be received. The Committee shall promulgate reasonable and
non-discriminatory rules regarding such suspensions, including but not limited
to how long such suspensions remain in effect.

12.10   Payments Due Minors or Incapacitated Individuals.       If any
individual entitled to payment under the Plan is a minor, the Committee shall
cause the payment to be made to the custodian or representative who, under the
state law of the minor’s domicile, is authorized to receive funds on behalf of
the minor. If any individual entitled to payment under this Plan has been
legally adjudicated to be mentally incompetent or incapacitated, the Committee
shall cause the payment to be made to the custodian or representative who, under
the state law of the incapacitated individual’s domicile, is authorized to
receive funds on behalf of the incapacitated individual. Payments made pursuant
to such power shall operate as a complete discharge of the Trust Fund, the
Trustee, and the Committee.   12.11   Uniformity of Application.       The
provisions of this Plan shall be applied in a uniform and non-discriminatory
manner in accordance with rules adopted by the Committee, which rules shall be
systematically followed and consistently applied so that all individuals
similarly situated shall be treated alike.   12.12   Disposition of Unclaimed
Payments.       Each Participant, Alternate Payee, or beneficiary with an
Account balance in this Plan must file with the Committee from time to time in
writing his address, the address of each beneficiary (if applicable), and each
change of address. Any communication, statement, or notice addressed to such
individual at the last address filed with the Committee (or if no address is
filed with the Committee then at the last address as shown on the Company’s
records) will be binding on such individual for all purposes of the Plan.
Neither the Committee nor the Trustee shall be required to search for or locate
any missing individual. If the Committee notifies an individual that he is
entitled to a distribution and also notifies him that a failure to respond may
result in a forfeiture of benefits, and the individual fails to claim his
benefits under the Plan or make his address known to the Committee within a
reasonable period of time after the notification, then the benefits under the
Plan of such individual shall be forfeited. Any amount forfeited pursuant to
this section shall be allocated pursuant to subsection 5.4(d). If the individual
should later make a claim for this forfeited amount, the Company shall, if the
Plan is still in existence, make a special contribution to the Plan equal to the
forfeiture, and such amount

Page 28 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



    shall be distributed to the individual; if the Plan is not then in
existence, the Company shall pay the amount of the forfeiture to the individual.
  12.13   Applicable Law.       This Plan shall be construed and regulated by
ERISA, the Code, and, unless otherwise specified herein and to the extent
applicable, the laws of the State of Texas, excluding any conflicts-of-law
provisions.

ARTICLE XIII Uniformed Services Employment and Reemployment Rights Act of 1994

13.1   General.

  (a)   Scope. The Uniformed Services Employment and Reemployment Rights Act of
1994 (the “USERRA”), which is codified at 38 USCA §§4301-4318, confers certain
rights on individuals who leave civilian employment to perform certain services
in the Armed Forces, the National Guard, the commissioned corps of the Public
Health Service, or in any other category designated by the President of the
United States in time of war or emergency (collectively, the “Uniformed
Services”). An Employee who joins the Uniformed Services shall be referred to as
a “Serviceman” in this Article. This Article shall be interpreted to provide
such individuals with all the benefits required by the USERRA but no greater
benefits than those required by the USERRA. This Article shall supersede any
contrary provisions in the remainder of the Plan.     (b)   Rights of
Servicemen. When a Serviceman leaves the Uniformed Services, he may have
reemployment rights with the Company or Affiliated Entities, depending on many
factors, including the length of his stay in the Uniformed Services and the type
of discharge he received. When this Article speaks of the date a Serviceman’s
potential USERRA reemployment rights expire, it means the date on which the
Serviceman fails to qualify for reemployment rights (if, for example, he is
dishonorably discharged, or remains in the Uniformed Services for more than
5 years) or, if the Serviceman obtains reemployment rights, the date his
reemployment rights lapse because the Serviceman failed to timely exercise those
rights.

13.2   While a Serviceman.       In general, a Serviceman shall be treated as an
Employee while he continues to receive wages from the Company or an Affiliated
Entity, and once the Serviceman’s wages from the Company or Affiliated Entity
cease, the Serviceman shall be treated as if he were on an approved, unpaid
leave of absence.

  (a)   Company Contributions. Wages paid by the Company to a Serviceman shall
be included in his Compensation as if the Serviceman were an Employee. If the
Employee was a Covered Employee when he became a Serviceman and his wages
continue through the last day of a Plan Year, then (i) the Serviceman shall be
treated as an “eligible Participant” under subsection 3.1(a) for that Plan Year
(and shall therefore receive an allocation of Company Mandatory Contributions);
and (ii) he shall be treated as an Employee under subsection 11.4(a) (and, if he
is a Non-Key Employee, he shall therefore receive any minimum required
allocation if the Plan is top-heavy).     (b)   Investments. If the Serviceman
has an account balance in the Plan, he is an Account Owner and may therefore
direct the investment of his Accounts pursuant to section 8.3.     (c)  
Distributions and Withdrawals. For purposes of Article VI (relating to
distributions), the Serviceman shall be treated as an Employee until the day on
which his potential USERRA reemployment rights expire. See section 13.3 once his
potential USERRA rights expire.     (d)   QDROs. QDROs shall be processed while
the Participant is a Serviceman. The Committee has the discretion to establish
special procedures under subsection 12.9(e) for Servicemen, by, for example,
extending the usual deadlines to accommodate any practical difficulties
encountered by the Serviceman that are attributable to his service in the
Uniformed Services.

13.3   Expiration of USERRA Reemployment Rights.

  (a)   Consequences. If a Serviceman is not reemployed before his potential
USERRA reemployment rights expire, the Committee shall determine his Termination
from Service Date by treating his service in the Uniformed Services as an
approved leave of absence but treating the expiration of his potential

Page 29 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



      USERRA reemployment rights as the failure to timely return from his leave
of absence, with the consequence that his Termination from Service Date will
generally be the earlier of the date his potential USERRA rights expired or one
year after the date he joined the Uniformed Services. Once his Termination from
Service Date has been determined, the Committee shall determine his vested
percentage. For purposes of Article VI (relating to distributions), the day the
Serviceman’s potential USERRA reemployment rights expired shall be treated as
the day he terminated employment with the Company and Affiliated Entities. For
purposes of subsection 5.2(c) (relating to the timing of forfeitures), the
Serviceman’s last day of employment shall be the day his potential USERRA
reemployment rights expired.     (b)   Rehire after Expiration of Reemployment
Rights. If the Company or an Affiliated Company hires a former Serviceman after
his potential USERRA reemployment rights have expired, he shall be treated like
any other former employee who is rehired.

13.4   Return From Uniformed Service.       This section applies solely to a
Serviceman who returns to employment with the Company or an Affiliated Entity
because he exercised his reemployment rights under the USERRA.

  (a)   Credit for Service. A Serviceman’s length of time in the Uniformed
Services shall be treated as service with the Company for purposes of vesting
and determining his eligibility to participate in the Plan upon reemployment.  
  (b)   Participation. If the Serviceman satisfies the eligibility requirements
of section 2.1 before his reemployment, and he is a Covered Employee upon his
reemployment, he may participate in the Plan immediately upon his return.    
(c)   Make-Up Company Mandatory Contribution. The Company shall contribute an
additional contribution to a Serviceman’s Account equal to the Company Mandatory
Contribution (including any forfeitures treated as Company Mandatory
Contributions) that would have been allocated to such Account if the Serviceman
had remained employed during his time in the Uniformed Services, and had earned
his Deemed Compensation during that time. See subsection (e) for guidance on
applying the various limits contained in the Code to the calculation of the
additional mandatory contribution.     (d)   Make-Up Miscellaneous
Contributions. The Company shall contribute to the Serviceman’s Accounts any
top-heavy minimum contribution he would have received pursuant to section 11.4,
(including any forfeitures treated as top-heavy minimum contributions) if he had
remained employed during his time in the Uniformed Services, and had earned
Deemed Compensation during that time. See subsection (e) for guidance on
applying the various limits contained in the Code to the calculation of the
top-heavy minimum contribution.     (e)   Application of Limitations.

  (i)   The make-up contributions under subsections (c) and (d) (the “Make-Up
Contributions”) shall be ignored for purposes of determining the Company’s
maximum contribution under subsection 3.1(c), the limits on Annual Additions
under section 3.4, the non-discrimination requirements of Code §401(a)(4), and
(if the Serviceman is a Key Employee) calculating the minimum required top-heavy
contribution under section 11.4.     (ii)   In order to determine the maximum
Make-Up Contributions, the following limitations shall apply.

  (A)   The Serviceman’s “Aggregate Compensation” for each year shall be
calculated. His Aggregate Compensation shall be equal to his actual
Compensation, plus his Deemed Compensation that would have been paid during that
year. Each type of Aggregate Compensation (for benefit purposes, for purposes of
determining whether the Serviceman is a Highly Compensated Employee, etc.) shall
be determined separately.     (B)   The Serviceman’s Aggregate Compensation each
Plan Year shall be limited to the dollar limit in effect for that Plan Year
under Code §401(a)(17), for the purposes and in the manner specified in
subsection 1.11(d).

Page 30 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



  (C)   The limits of subsection 3.1(c) (relating to the maximum contribution by
the Company to the Plan) for each Plan Year shall be calculated by using the
Serviceman’s Aggregate Compensation for that Plan Year, and by treating the
Make-Up Contributions that are attributable to that Plan Year’s Deemed
Compensation as having been made during that Plan Year.     (D)   The limits of
section 3.4 (relating to the maximum Annual Additions to a Participant’s
Accounts) shall be calculated for each Limitation Year by using the Serviceman’s
Aggregate Compensation for that Limitation Year, and by treating as Annual
Additions all the Make-Up Contributions that are attributable to that Limitation
Year’s Deemed Compensation.

  (f)   Deemed Compensation. A Serviceman’s Deemed Compensation is the
Compensation that he would have received (including raises) had he remained
employed by the Company or Affiliated Entity during his time in the Uniformed
Services, unless it is not reasonably certain what his Compensation would have
been, in which case his Deemed Compensation shall be based on his average rate
of compensation during the 12 months (or, if shorter, his period of employment
with the Company and Affiliated Entities) immediately before he entered the
Uniformed Services. A Serviceman’s Deemed Compensation shall be reduced by any
Compensation actually paid to him during his time in the Uniformed Services
(such as vacation pay). Deemed Compensation shall cease when the Serviceman’s
potential USERRA reemployment rights expire. Each type of Deemed Compensation
(for benefit purposes, for purposes of determining if the Serviceman is a Highly
Compensated Employee, etc.) shall be determined separately.

            APACHE CORPORATION
    Date: 12/23/05  By:   /s/ Jeffrey M. Bender         Title: Vice President --
Human Resources             

Page 31 of 31

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



APPENDIX A
Participating Companies
     The following Affiliated Entities were actively participating in the Plan
as of the following dates:

              Participation   Participation Business   Began As Of   Ended As Of
  Apache International, Inc.   January 1, 1997   N/A Apache Canada Ltd.  
January 1, 1997   N/A

— END OF APPENDIX A —
A-1

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



APPENDIX B
DEKALB Energy Company / Apache Canada Ltd.
Introduction
Through a merger effective as of May 17, 1995, Apache then held 100% of the
stock of DEKALB Energy Company (which has been renamed Apache Canada Ltd.).
Capitalized terms in this Appendix have the same meanings as those given to them
in the Plan. The regular terms of the Plan shall apply to the employees of
Apache Canada Ltd., except as provided below.
Eligibility to Participate
Notwithstanding the definition of “Covered Employee,” an employee of Apache
Canada Ltd. shall be a Covered Employee only if (1) he is either a U.S. citizen
or a U.S. resident, and (2) he was employed by Apache or another Company
immediately before becoming an employee of Apache Canada Ltd.
Compensation
If the payroll of the Apache Canada Ltd. employee is handled in the United
States, then the definitions of Compensation in the main body of the Plan shall
apply. To the extent that the payroll of the Apache Canada Ltd. employee is
handled outside of the United States, the following definitions of Compensation
shall apply in lieu of the definitions found in the main body of the Plan:

  (a)   Code §415 Compensation. For purposes of determining the limitation on
Annual Additions under section 3.4 and the minimum contribution under section
11.4 when the Plan is top-heavy, Compensation shall mean foreign earned income
(within the meaning of Code §911(b)) paid by the Company or an Affiliated
Entity, and elective contributions that are not includable in the Employee’s
income pursuant to Code §125, §132(f)(4), §402(e)(3), §402(h), §403(b), §408(p),
§414(u)(2)(C), §414(v)(6)(B), or §457. For purposes of section 3.4, Compensation
shall be measured over a Limitation Year. For purposes of section 11.4,
Compensation shall be measured over a Plan Year.     (b)   Code §414(q)
Compensation. For purposes of identifying Highly Compensated Employees and Key
Employees, Compensation shall have the same meaning as in paragraph (a), except
that Compensation shall be measured over a Plan Year and shall not include any
amounts accrued by, but not paid to, the Employee during the Plan Year.

— END OF APPENDIX B —
B-1

 

Document Prepared December 7, 2005



--------------------------------------------------------------------------------



 



APPENDIX C
Corporate Transactions
Over the years, the Company has engaged in numerous corporate transactions, both
acquisitions and sales. This Appendix contains any special service-crediting
provisions that apply to employees affected by the corporate transaction (both
those who are hired by the Company and those whose employment is terminated).
Sales
The following Participants are fully vested in their Accounts in this Plan, on
the following dates:
[none, as of January 1, 2006]
Acquisitions
A Period of Service for vesting purposes for a New Employee (listed below) shall
be determined by treating all periods of employment with the Former Employer
Controlled Group as periods of employment with Apache. The “Former Employer
Controlled Group” means the Former Employer (listed below), its predecessor
company/ies, and any business while such business was treated as a single
employer with the Former Employer or predecessor company pursuant to Code
§414(b), §414(c), §414(m), or §414(o).
The following individuals are “New Employees” and the following companies are
“Former Employers”:

      Former Employer   New Employees
Crescendo Resources, L.P. (“Crescendo”)
  All individuals hired from April 30, 2000 through June 1, 2000 from Crescendo
and related companies in connection with an April 30, 2000 asset acquisition
from Crescendo.
 
   
Collins & Ware (“C&W”) and Longhorn Disposal, Inc. (“Longhorn”)
  All individuals hired from C&W, Longhorn, and related companies in connection
with a May 23, 2000 asset acquisition from C&W and Longhorn.
 
   
Occidental Petroleum Corporation (“Oxy”)
  All individuals hired from Oxy and related companies in connection with an
August 2000 asset acquisition from an Oxy subsidiary.
 
   
Private company (“Private”)
  All individuals hired in January 2003 from Private and related companies in
connection with an asset acquisition of certain property in Louisiana effective
as of December 1, 2002.

—END OF APPENDIX C—
 C-1

 

Document Prepared December 7, 2005